Exhibit 10.1
$250,000,000 REVOLVING CREDIT FACILITY
AMENDED AND RESTATED CREDIT AGREEMENT
by and among
OM GROUP, INC.
THE GUARANTORS PARTY HERETO
THE LENDERS PARTY HERETO
PNC CAPITAL MARKETS LLC,
BANC OF AMERICA SECURITIES LLC and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Joint Lead Arrangers
PNC CAPITAL MARKETS LLC,
as Sole Bookrunner
and
PNC BANK, NATIONAL ASSOCIATION, As Administrative Agent
Dated as of March 8, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. CERTAIN DEFINITIONS
    1  
1.1 Certain Definitions
    1  
1.2 Construction
    22  
1.3 Accounting Principles
    23  
 
       
2. REVOLVING CREDIT AND SWING LOAN FACILITIES
    23  
2.1 Revolving Credit Commitments
    23  
2.1.1 Revolving Credit Loans
    23  
2.1.2 Swing Loan Commitment
    24  
2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans
    24  
2.3 Commitment Fees
    24  
2.4 Revolving Credit Loan Requests; Swing Loan Requests
    24  
2.4.1 Revolving Credit Loan Requests
    24  
2.4.2 Swing Loan Requests
    25  
2.5 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans
    25  
2.5.1 Making Revolving Credit Loans
    25  
2.5.2 Presumptions by the Administrative Agent
    26  
2.5.3 Making Swing Loans
    26  
2.5.4 Repayment of Revolving Credit Loans
    26  
2.5.5 Borrowings to Repay Swing Loans
    26  
2.6 Notes
    27  
2.7 Use of Proceeds
    27  
2.8 Letter of Credit Subfacility
    27  
2.8.1 Issuance of Letters of Credit
    27  
2.8.2 Letter of Credit Fees
    28  
2.8.3 Disbursements, Reimbursement
    28  
2.8.4 Repayment of Participation Advances
    29  
2.8.5 Documentation
    30  
2.8.6 Determinations to Honor Drawing Requests
    30  
2.8.7 Nature of Participation and Reimbursement Obligations
    30  
2.8.8 Indemnity
    32  
2.8.9 Liability for Acts and Omissions
    32  
2.8.10 Issuing Lender Reporting Requirements
    33  
2.9 Reduction of Revolving Credit Commitment
    33  
2.10 Utilization of Commitments in the Optional Currency
    34  
2.10.1 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans
    34  
2.10.2 Notice From Lenders That Optional Currency is Unavailable to Fund New
Loans
    34  
2.10.3 Notices from Lenders That an Optional Currency is Unavailable to Fund
Renewals of the LIBOR Rate Option
    34  
2.11 Currency Repayments
    35  

i



--------------------------------------------------------------------------------



 



              Page  
2.12 Optional Currency Amounts
    35  
2.13 Requests for Additional Optional Currencies
    35  
2.14 Increase in Revolving Credit Commitments
    36  
2.14.1 Increasing Lenders and New Lenders
    36  
2.14.2 Treatment of Outstanding Loans and Letters of Credit
    37  
 
       
3. INTENTIONALLY OMITTED
    37  
 
       
4. INTEREST RATES
    37  
4.1 Interest Rate Options
    37  
4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate
    38  
4.1.2 Rate Quotations
    38  
4.2 Interest Periods
    38  
4.2.1 Amount of Borrowing Tranche
    38  
4.2.2 Renewals
    39  
4.3 Interest After Default
    39  
4.3.1 Letter of Credit Fees, Interest Rate
    39  
4.3.2 Other Obligations
    39  
4.3.3 Acknowledgment
    39  
4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available
    39  
4.4.1 Unascertainable
    39  
4.4.2 Illegality; Increased Costs; Deposits Not Available
    39  
4.4.3 Administrative Agent’s and Lender’s Rights
    40  
4.5 Selection of Interest Rate Options and Optional Currency
    40  
 
       
5. PAYMENTS
    41  
5.1 Payments
    41  
5.2 Pro Rata Treatment of Lenders
    41  
5.3 Sharing of Payments by Lenders
    41  
5.4 Presumptions by Administrative Agent
    43  
5.5 Interest Payment Dates
    43  
5.6 Voluntary Prepayments
    43  
5.6.1 Right to Prepay
    43  
5.6.2 Replacement of a Lender
    44  
5.7 [Intentionally Omitted]
    45  
5.8 Currency Fluctuations
    45  
5.9 Increased Costs
    45  
5.9.1 Increased Costs Generally
    45  
5.9.2 Capital Requirements
    46  
5.9.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans
    46  
5.9.4 Delay in Requests
    46  
5.10 Taxes
    46  
5.10.1 Payments Free of Taxes
    46  
5.10.2 Payment of Other Taxes by the Borrower
    47  
5.10.3 Indemnification by the Borrower
    47  

ii



--------------------------------------------------------------------------------



 



              Page  
5.10.4 Evidence of Payments
    47  
5.10.5 Status of Lenders
    47  
5.10.6 Refunds
    49  
5.11 Indemnity
    49  
5.12 Settlement Date Procedures
    50  
5.13 Judgment Currency
    50  
5.13.1 Currency Conversion Procedures for Judgments
    50  
5.13.2 Indemnity in Certain Events
    50  
 
       
6. REPRESENTATIONS AND WARRANTIES
    51  
6.1 Representations and Warranties
    51  
6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default
    51  
6.1.2 Subsidiaries and Owners; Investment Companies
    51  
6.1.3 Validity and Binding Effect
    51  
6.1.4 No Conflict; Material Agreements; Consents
    52  
6.1.5 Litigation
    52  
6.1.6 Financial Statements
    52  
6.1.7 Margin Stock
    53  
6.1.8 Full Disclosure
    53  
6.1.9 Taxes
    53  
6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc
    53  
6.1.11 Liens in the Collateral
    54  
6.1.12 Insurance
    54  
6.1.13 ERISA Compliance
    54  
6.1.14 Environmental Matters
    54  
6.1.15 Acquisition Documents
    54  
6.1.16 Solvency
    55  
6.2 Updates to Schedules
    55  
 
       
7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
    55  
7.1 First Loans and Letters of Credit
    55  
7.1.1 Deliveries
    55  
7.1.2 Payment of Fees
    56  
7.2 Each Loan or Letter of Credit
    56  
 
       
8. COVENANTS
    57  
8.1 Affirmative Covenants
    57  
8.1.1 Preservation of Existence, Etc
    57  
8.1.2 Payment of Liabilities, Including Taxes, Etc
    57  
8.1.3 Maintenance of Insurance
    57  
8.1.4 Maintenance of Properties and Leases
    57  
8.1.5 Visitation Rights
    57  
8.1.6 Keeping of Records and Books of Account
    58  
8.1.7 Compliance with Laws; Use of Proceeds
    58  
8.1.8 Further Assurances
    58  
8.1.9 Anti-Terrorism Laws
    58  
8.1.10 Lien Waiver Agreements
    58  

iii



--------------------------------------------------------------------------------



 



              Page  
8.1.11 Harko C.V. Pledge Agreement
    59  
8.2 Negative Covenants
    59  
8.2.1 Indebtedness
    59  
8.2.2 Liens; Lien Covenants; Restrictions on Funds Transfer
    60  
8.2.3 Guaranties
    60  
8.2.4 Loans and Investments
    60  
8.2.5 Dividends and Related Distributions
    61  
8.2.6 Liquidations, Mergers, Consolidations, Acquisitions
    61  
8.2.7 Dispositions of Assets or Subsidiaries.
    63  
8.2.8 Affiliate Transactions
    64  
8.2.9 Subsidiaries, Partnerships and Joint Ventures
    64  
8.2.10 Continuation of or Change in Business
    64  
8.2.11 Fiscal Year
    65  
8.2.12 Issuance of Stock
    65  
8.2.13 Changes in Organizational Documents
    65  
8.2.14 Capital Expenditures and Leases
    65  
8.2.15 Maximum Leverage Ratio
    65  
8.2.16 Minimum Interest Coverage Ratio
    65  
8.3 Reporting Requirements
    65  
8.3.1 Quarterly Financial Statements
    66  
8.3.2 Annual Financial Statements
    66  
8.3.3 Certificate of the Borrower
    66  
8.3.4 Notices
    66  
 
       
9. DEFAULT
    67  
9.1 Events of Default
    67  
9.1.1 Payments Under Loan Documents
    67  
9.1.2 Breach of Warranty
    68  
9.1.3 Breach of Negative Covenants or Visitation Rights
    68  
9.1.4 Breach of Other Covenants
    68  
9.1.5 Defaults in Other Agreements or Indebtedness
    68  
9.1.6 Final Judgments or Orders
    68  
9.1.7 Loan Document Unenforceable
    68  
9.1.8 Uninsured Losses; Proceedings Against Assets
    68  
9.1.9 Events Relating to Plans and Benefit Arrangements
    69  
9.1.10 Change of Control
    69  
9.1.11 Cessation of Business
    69  
9.1.12 Relief Proceedings
    69  
9.2 Consequences of Event of Default
    69  
9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings
    69  
9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings
    70  
9.2.3 Set-off
    70  
9.2.4 Application of Proceeds
    70  
 
       
10. THE ADMINISTRATIVE AGENT
    71  
10.1 Appointment and Authority
    71  
10.2 Rights as a Lender
    71  
10.3 Exculpatory Provisions
    71  

iv



--------------------------------------------------------------------------------



 



              Page  
10.4 Reliance by Administrative Agent
    72  
10.5 Delegation of Duties
    72  
10.6 Resignation of Administrative Agent
    73  
10.7 Non-Reliance on Administrative Agent and Other Lenders
    74  
10.8 No Other Duties, etc
    74  
10.9 Administrative Agent’s Fee
    74  
10.10 Authorization to Release Collateral and Guarantors
    74  
10.11 No Reliance on Administrative Agent’s Customer Identification Program
    74  
 
       
11. MISCELLANEOUS
    75  
11.1 Modifications, Amendments or Waivers
    75  
11.1.1 Increase of Commitment
    75  
11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment
    75  
11.1.3 Release of Collateral or Guarantor
    75  
11.1.4 Miscellaneous
    75  
11.2 No Implied Waivers; Cumulative Remedies
    75  
11.3 Expenses; Indemnity; Damage Waiver
    76  
11.3.1 Costs and Expenses
    76  
11.3.2 Indemnification by the Borrower
    76  
11.3.3 Reimbursement by Lenders
    77  
11.3.4 Waiver of Consequential Damages, Etc
    77  
11.3.5 Payments
    77  
11.4 Holidays
    77  
11.5 Notices; Effectiveness; Electronic Communication
    78  
11.5.1 Notices Generally
    78  
11.5.2 Electronic Communications
    78  
11.5.3 Change of Address, Etc
    78  
11.6 Severability
    79  
11.7 Duration; Survival
    79  
11.8 Successors and Assigns
    79  
11.8.1 Successors and Assigns Generally
    79  
11.8.2 Assignments by Lenders
    79  
11.8.3 Register
    81  
11.8.4 Participations
    81  
11.8.5 Limitations upon Participant Rights Successors and Assigns Generally
    81  
11.8.6 Certain Pledges; Successors and Assigns Generally
    82  
11.9 Confidentiality
    82  
11.9.1 General
    82  
11.9.2 Sharing Information With Affiliates of the Lenders
    82  
11.10 Counterparts; Integration; Effectiveness
    83  
11.10.1 Counterparts; Integration; Effectiveness
    83  
11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL
    83  
11.11.1 Governing Law
    83  
11.11.2 SUBMISSION TO JURISDICTION
    83  
11.11.3 WAIVER OF VENUE
    84  
11.11.4 SERVICE OF PROCESS
    84  

v



--------------------------------------------------------------------------------



 



              Page  
11.11.5 WAIVER OF JURY TRIAL
    84  
11.12 USA Patriot Act Notice
    84  
11.13 Joinder of Loan Party
    85  

vi



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

          SCHEDULES          
SCHEDULE 1.1(A)
  -   PRICING GRID
SCHEDULE 1.1(B)
  -   COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES; LENDING OFFICES
SCHEDULE 1.1(C)
  -   ADDITIONAL COSTS
SCHEDULE 1.1(P)
  -   PERMITTED LIENS
SCHEDULE 2.8
  -   EXISTING LETTERS OF CREDIT
SCHEDULE 6.1.1
  -   QUALIFICATIONS TO DO BUSINESS
SCHEDULE 6.1.2
  -   SUBSIDIARIES
SCHEDULE 6.1.14
  -   ENVIRONMENTAL DISCLOSURES
SCHEDULE 7.1.1
  -   OPINION OF COUNSEL
SCHEDULE 8.1.3
  -   INSURANCE REQUIREMENTS RELATING TO COLLATERAL
SCHEDULE 8.2.1
  -   PERMITTED INDEBTEDNESS
SCHEDULE 8.2.3
  -   PERMITTED GUARANTIES
SCHEDULE 8.2.4
  -   PERMITTED INVESTMENTS
SCHEDULE 8.2.9
  -   PERMITTED JOINT VENTURES
 
       
EXHIBITS
       
 
       
EXHIBIT 1.1(A)
  -   ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(C)
  -   COLLATERAL ASSIGNMENT OF CONTRACT RIGHTS
EXHIBIT 1.1(G)(1)
  -   GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)
  -   GUARANTY AGREEMENT
EXHIBIT 1.1(I)
  -   INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT 1.1(J)
  -   JOINDER AGREEMENT
EXHIBIT 1.1(N)(1)
  -   REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2)
  -   SWING LOAN NOTE
EXHIBIT 1.1(P)(1)
  -   PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
EXHIBIT 1.1(P)(2)
  -   PLEDGE AGREEMENT
EXHIBIT 1.1(S)
  -   SECURITY AGREEMENT
EXHIBIT 2.4.1
  -   LOAN REQUEST
EXHIBIT 2.4.2
  -   SWING LOAN REQUEST
EXHIBIT 2.5
  -   LENDER JOINDER
EXHIBIT 8.3.3
  -   QUARTERLY COMPLIANCE CERTIFICATE

vii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
“Agreement”) is dated as of March 8, 2010, and is made by and among OM GROUP,
INC., a Delaware corporation (the “Borrower”), each of the GUARANTORS (as
hereinafter defined), the LENDERS (as hereinafter defined), and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).
     The Borrower, the Guarantors, certain of the Lenders, and PNC, as successor
to National City Bank, are parties to that certain Revolving Credit Agreement
dated December 20, 2005, as amended (the “Existing Credit Agreement”), pursuant
to which the lenders thereunder have made available to the Borrower a revolving
credit facility in the amount of $100,000,000.
     The Borrower has requested the Lenders to provide a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$250,000,000, and in connection therewith, amend and restate the Existing Credit
Agreement. In consideration of their mutual covenants and agreements hereinafter
set forth and intending to be legally bound hereby, the parties hereto covenant
and agree that the Existing Credit Agreement shall be, and it hereby is, amended
and restated in its entirety to provide as follows:
1. CERTAIN DEFINITIONS
     1.1 Certain Definitions. In addition to words and terms defined elsewhere
in this Agreement, the following words and terms shall have the following
meanings, respectively, unless the context hereof clearly requires otherwise:
          Acquisition shall mean the acquisition by OMG Energy Holdings, Inc. of
substantially all the ownership interests of EaglePicher Technologies in
accordance with the terms of the Equity Purchase Agreement.
          Acquisition Documents shall mean the Equity Purchase Agreement and all
other instruments, certificates or documents delivered or contemplated to be
delivered thereunder or in connection therewith, as the same may be supplemented
or amended from time to time in accordance herewith.
          Additional Costs shall mean in relation to any Loan that is
denominated in Euros or pounds sterling for any Interest Period, the cost as
calculated by each Lender in accordance with Schedule 1.1(C) of compliance with
the mandatory liquid assets requirements or other reserve, special deposit,
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its applicable lending office)
of the Bank of England, the European Central Bank or other applicable central
bank or similar authority, as applicable, during that Interest Period.
          Administrative Agent shall mean PNC Bank, National Association, and
its successors and assigns.

 



--------------------------------------------------------------------------------



 



          Administrative Agent’s Fee shall have the meaning specified in
Section 10.9 [Administrative Agent’s Fee].
          Administrative Agent’s Letter shall have the meaning specified in
Section10.9 [Administrative Agent’s Fee].
          Affiliate as to any Person shall mean any other Person (excluding
shareholders of the Borrower) (i) which directly or indirectly controls, is
controlled by, or is under common control with such Person, (ii) which
beneficially owns or holds 10% or more of any class of the voting or other
equity interests of such Person, or (iii) 10% or more of any class of voting
interests or other equity interests of which is beneficially owned or held,
directly or indirectly, by such Person.
          Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
          Applicable Commitment Fee Rate shall mean the percentage rate per
annum based on the Leverage Ratio then in effect according to the pricing grid
on Schedule 1.1(A) below the heading “Commitment Fee.”
          Applicable Letter of Credit Fee Rate shall mean the percentage rate
per annum based on the Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Letter of Credit Fee.”
          Applicable Margin shall mean, as applicable:
          (A) the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Base Rate Spread”, or
          (B) the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit LIBOR Rate Spread”.
          Approved Fund shall mean any fund that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
          Assignment and Assumption shall mean an assignment and assumption
entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

- 2 -



--------------------------------------------------------------------------------



 



          Authorized Officer shall mean, with respect to any Loan Party, the
Chief Executive Officer, President (if any), Chief Financial Officer, or
Treasurer of such Loan Party or such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.
          Base Rate shall mean, for any day, a fluctuating per annum rate of
interest equal to the highest of (a) the Federal Funds Open Rate, plus 50 basis
points (0.50%), and (b) the Prime Rate, and (c) the Daily LIBOR Rate, plus 100
basis points (1.00%). Any change in the Base Rate (or any component thereof)
shall take effect at the opening of business on the day such change occurs.
          Base Rate Option shall mean the option of the Borrower to have Loans
bear interest at the rate and under the terms set forth in either
Section 4.1.1(i) [Base Rate Option].
          Borrower shall mean OM Group, Inc., a corporation organized and
existing under the laws of the State of Delaware.
          Borrower’s Liquidity shall mean, on any date of calculation, the sum
of (i) the unencumbered (other than Liens pursuant to the Loan Documents) cash
and Cash Equivalents of the Borrower and its Subsidiaries with respect to which
there exists no contract or Law which restricts or limits such cash or Cash
Equivalents from being transferred to the Borrower, plus (ii) the amount of
Revolving Credit Loans available to be drawn by the Borrower.
          Borrowing Date shall mean, with respect to any Loan, the date for the
making thereof or the renewal or conversion thereof at or to the same or a
different Interest Rate Option, which shall be a Business Day.
          Borrowing Tranche shall mean specified portions of Loans outstanding
as follows: (i) any Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrower and which have the same Interest Period and which are denominated
either in Dollars or in the same Optional Currency shall constitute one
Borrowing Tranche, and (ii) all Loans to which a Base Rate Option applies shall
constitute one Borrowing Tranche.
          Business Day shall mean any day other than a Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required to be closed
for business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Loan to which the LIBOR Rate Option applies, such day must also
be a day on which dealings are carried on in the London interbank market, and
(ii) with respect to advances or payments of Loans or any other matters relating
to Loans denominated in an Optional Currency, such day also shall be a day on
which (A) dealings in deposits in the relevant Optional Currency are carried on
in the applicable interbank market, and (B) all applicable banks into which Loan
proceeds may be deposited are open for business.
          Cash Equivalents shall mean, at any time, any of the following
investments which are not subject to a Lien in favor of any Person other than
the Administrative Agent:

- 3 -



--------------------------------------------------------------------------------



 



(i) Indebtedness with a maturity of one year or less issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof), (ii) certificates of deposit or
acceptances with a maturity of one year or less of any financial institution
that is a member of the Federal Reserve System having combined capital and
surplus and undivided profits of not less than $500,000,000, (iii) commercial
paper with a maturity of 270 days or less issued by a corporation (except an
Affiliate of the Borrower) organized under the laws of any state of the United
States or the District of Columbia and rated at least A-1 by Standard & Poor’s
or at least P-1 by Moody’s, (iv) repurchase agreements with institutions
described in clause (ii) with respect to investments described in clause (i),
and (v) money market mutual funds or cash management trusts rated in the highest
rating by Standard & Poor’s or Moody’s (and not rated other than in the highest
rating by Standard & Poor’s or Moody’s) or investing solely in investments
described in clauses (i) through (iv) above.
          CFC shall mean a Controlled Foreign Corporation, as such term is
defined in Section 957 of the Code.
          Change in Law shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
Law, (b) any change in any Law or in the administration, interpretation or
application thereof by any Official Body or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of Law) by any
Official Body.
          Closing Date shall mean the Business Day on which the first Loan shall
be made, which shall be March 8, 2010.
          Code shall mean the Internal Revenue Code of 1986, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.
          Collateral shall mean the collateral under the (i) Security Agreement
(ii) Pledge Agreements, (iii) Collateral Assignment of Contract Rights, or
(iv) Patent, Trademark and Copyright Security Agreement.
          Collateral Assignment of Contract Rights shall mean the Collateral
Assignment of Contract Rights in substantially the form of Exhibit 1.1(C) hereto
pursuant to which the Borrower shall grant the Administrative Agent an
assignment of its rights under the Acquisition Documents.
          Commitment shall mean as to any Lender the aggregate of its Revolving
Credit Commitment and, in the case of the Administrative Agent, its Swing Loan
Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments, and Swing Loan Commitment of all of the Lenders.
          Commitment Fee shall have the meaning specified in Section 2.3
[Commitment Fees].

- 4 -



--------------------------------------------------------------------------------



 



          Compliance Certificate shall have the meaning specified in
Section 8.3.3 [Certificate of the Borrower].
          Congo Joint Venture shall mean Groupement du Traitment du Terril de
Lubumbashi Limited, a Channel Islands company in which the Loan Parties own
directly and indirectly 55% percent of the ownership interests.
          Consideration shall mean with respect to any Permitted Acquisition,
the aggregate of (i) the cash paid by the Borrower or any of its respective
Subsidiaries, directly or indirectly, to the seller in connection therewith,
(ii) the Indebtedness incurred or assumed by Borrower or any of its
Subsidiaries, whether in favor of the seller or otherwise and whether fixed or
contingent, (iii) any Guaranty given or incurred by the Borrower or any of its
respective Subsidiaries in connection therewith (but without duplication of
Indebtedness permitted hereunder), and (iv) any other monetary consideration
given or obligation incurred (other than trade payables in the ordinary course
of business) by the Borrower or any of its respective Subsidiaries in connection
therewith.
          Consolidated EBIT means, for any period of measurement thereof,
Consolidated EDITDA minus depreciation and amortization expense with respect to
such period. For purposes of this definition, with respect to a business
acquired by the Loan Parties or their Subsidiaries pursuant to a Permitted
Acquisition, Consolidated EBIT as reported in the minimum Interest Coverage
Ratio shall be calculated on a pro forma basis, using historical numbers in
accordance with GAAP, as if the Permitted Acquisition had been consummated at
the beginning of such period. Additionally, for purposes of this definition,
with respect to a business or assets disposed of by the Loan Parties pursuant to
Section 8.2.7 hereof, Consolidated EBIT as reported in the minimum Interest
Coverage Ratio shall be calculated on a pro forma basis, using historical
numbers in accordance with GAAP, as if such disposition had been consummated at
the beginning of such period.
          Consolidated EBITDA means, for any period of measurement thereof, for
the Borrower and its Subsidiaries on a consolidated basis determined in
accordance with GAAP, an amount equal to consolidated net income for such
period, plus (a) to the extent deducted in determining such consolidated net
income (excluding the effect of non-cash mark-to-market gains and losses in
respect of hedging agreements): (i) interest expense, (ii) the provision for
Federal, state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period, (iii) depreciation and amortization expense,
(iv) charges associated with the severance of employees for the fiscal year
ended December 31, 2009, and (v) non-cash losses and charges which arise from
foreign currency losses; stock option, restricted stock and other employee
equity compensation expense; charges to goodwill of the Loan Parties and other
asset impairment charges; charges related to the disposal of corporate aircraft;
and other noncash or non recurring charges or charges properly classified
extraordinary (excluding such charges that constitute an accrual of a reserve
for cash charges in the future with the exception of (iv) above), and
(vi) Indebtedness extinguishment charges, minus (b) to the extent deducted in
determining such consolidated net income: (i) gains on the sale of assets (or
capital stock) and other extraordinary gains and other non-recurring non-cash
gains (other than any reversal of any accrual of or reserve for anticipated cash
charges in prior periods), (ii) interest income, (iii) all non-cash items
increasing consolidated net income for such period (including non-cash foreign

- 5 -



--------------------------------------------------------------------------------



 



currency gains). For purposes of this definition, with respect to a business
acquired by the Loan Parties or their Subsidiaries pursuant to a Permitted
Acquisition, Consolidated EBITDA as reported in the maximum Leverage Ratio shall
be calculated on a pro forma basis, using historical numbers in accordance with
GAAP, as if the Permitted Acquisition had been consummated at the beginning of
such period. Additionally, for purposes of this definition, with respect to a
business or assets disposed of by the Loan Parties pursuant to Section 8.2.7
hereof, Consolidated EBITDA as reported in the maximum Leverage Ratio shall be
calculated on a pro forma basis, using historical numbers in accordance with
GAAP, as if such disposition had been consummated at the beginning of such
period.
          Daily LIBOR Rate shall mean, for any day, the rate per annum
determined by the Administrative Agent by dividing (x) the Published Rate by
(y) a number equal to 1.00 minus the LIBOR Reserve Percentage on such day.
          Defaulting Lender shall mean any Lender that (a) has failed to fund
any portion of the Loans, participations with respect to Letters of Credit, or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute or unless such failure has been
cured and all interest accruing as a result of such failure has been fully paid
in accordance with the terms hereof, or (c) has since the date of this Agreement
been deemed insolvent by an Official Body or become the subject of a bankruptcy,
receivership, conservatorship or insolvency proceeding, or has a parent company
that since the date of this Agreement been deemed insolvent by an Official Body
or become the subject of a bankruptcy, receivership, conservatorship or
insolvency proceeding.
          Delinquent Lender shall have the meaning specified in Section 5.3
[Sharing of Payments by Lenders].
          Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money
of the United States of America.
          Dollar Equivalent shall mean, with respect to any amount of any
currency, the Equivalent Amount of such currency expressed in Dollars.
          Domestic Subsidiary shall mean any Subsidiary of the Borrower which is
organized under the laws of the United States or any state thereof.
          Drawing Date shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].
          EaglePicher Technologies shall mean EaglePicher Technologies, LLC, a
Delaware limited liability company.
          Equivalent Amount shall mean, at any time, as determined by the
Administrative Agent (which determination shall be conclusive absent manifest
error) with respect to an amount

- 6 -



--------------------------------------------------------------------------------



 



of any currency (the “Reference Currency”) which is to be computed as an
equivalent amount of another currency (the “Equivalent Currency”), the amount of
such Equivalent Currency converted from such Reference Currency using the
average spot rate quoted to the Administrative Agent (based on market rates then
prevailing and available to the Administrative Agent) or the commercial market
rate of exchange, as determined by the Administrative Agent, for the sale of
such Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent of the second Business Day immediately preceding the event
for which such calculation is made.
          Equivalent Currency shall have the meaning assigned to such term in
the definition of “Equivalent Amount”.
          Environmental Laws shall mean all applicable federal, state, local,
tribal, territorial and foreign Laws (including common law), constitutions,
statutes, treaties, regulations, rules, ordinances and codes and any consent
decrees, settlement agreements, judgments, orders, directives, policies or
programs issued by or entered into with an Official Body pertaining or relating
to: (i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.
          Equity Purchase Agreement shall mean the Sale and Purchase Agreement
dated as of December 23, 2009, as amended, among EaglePicher Technologies
Holdings, LLC, as seller, EaglePicher Technologies, EaglePicher Corporation, the
Borrower, and OMG Energy Holdings, Inc., as buyer, as the same may be amended in
accordance with the terms of this Agreement.
          ERISA shall mean the Employee Retirement Income Security Act of 1974,
as the same may be amended or supplemented from time to time, and any successor
statute of similar import, and the rules and regulations thereunder, as from
time to time in effect.
          ERISA Affiliate shall mean, at any time, any trade or business
(whether or not incorporated) under common control with the Borrower and are
treated as a single employer under Section 414 of the Code.
          ERISA Event shall mean (a) a reportable event (under Section 4043 of
ERISA and regulations thereunder) with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of

- 7 -



--------------------------------------------------------------------------------



 



ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.
          ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.
          Event of Default shall mean any of the events described in Section 9.1
[Events of Default] and referred to therein as an “Event of Default.”
          Excluded Taxes shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Lender or any other recipient of any payment to be made
by or on account of any obligation of the Borrower hereunder, (a) taxes imposed
on or measured by its overall net income (however denominated), and franchise,
capital, gross receipts, or net worth taxes imposed on it (in lieu of net income
taxes), by any jurisdiction in which the recipient is a resident or by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender, any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 5.10.5 [Status of Lenders], except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 5.10.1 [Payment Free of Taxes].
          Executive Order No. 13224 shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
          Existing Credit Agreement shall have the meaning specified in the
preamble hereof.
          Expiration Date shall mean, with respect to the Revolving Credit
Commitments, March 8, 2013.
          Federal Funds Effective Rate for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank

- 8 -



--------------------------------------------------------------------------------



 



computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
          Federal Funds Open Rate for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed) which is the daily federal
funds open rate as quoted by ICAP North America, Inc. (or any successor) as set
forth on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or
on such other substitute Bloomberg Screen that displays such rate), or as set
forth on such other recognized electronic source used for the purpose of
displaying such rate as selected by the Administrative Agent (an “Alternate
Source”) (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error); provided however, that if such day is not
a Business Day, the Federal Funds Open Rate for such day shall be the “open”
rate on the immediately preceding Business Day. If and when the Federal Funds
Open Rate changes, the rate of interest with respect to any advance to which the
Federal Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.
          Foreign Holding Company shall mean any Guarantor which has as its
principal purpose the holding of ownership interests in one or more CFC’s and
has no other material assets or operations.
          Foreign Lender shall mean any Lender that is organized under the Laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
          Foreign Subsidiary shall mean any Subsidiary of the Borrower which is
not organized under the laws of the United States or any state thereof.
          GAAP shall mean generally accepted accounting principles as are in
effect from time to time, subject to the provisions of Section 1.3 [Accounting
Principles], and applied on a consistent basis both as to classification of
items and amounts.
          Guarantor shall mean each of the parties to this Agreement which is
designated as a “Guarantor” on the signature page hereof and each other Person
which joins this Agreement as a Guarantor after the date hereof
          Guarantor Joinder shall mean a joinder by a Person as a Guarantor
under the Loan Documents in the form of Exhibit 1.1(G)(1).
          Guaranty of any Person shall mean any obligation of such Person
guaranteeing or in effect guaranteeing any liability or obligation of any other
Person in any manner, whether directly or indirectly, including any agreement to
indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against

- 9 -



--------------------------------------------------------------------------------



 



loss, except endorsement of negotiable or other instruments for deposit or
collection in the ordinary course of business.
          Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors.
          Increasing Lender shall have the meaning assigned to that term in
Section 2.8.
          Indebtedness shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of, but without duplication:
(i) borrowed money, (ii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility, (iii) reimbursement obligations
(contingent or otherwise) under any letter of credit, (iv) obligations under
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device, (v) any other transaction (including
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of business
which are not represented by a promissory note or other evidence of
indebtedness), or (vi) any Guaranty of Indebtedness for borrowed money.
          Indemnified Taxes shall mean Taxes other than Excluded Taxes.
          Indemnitee shall have the meaning specified in Section 11.3.2
[Indemnification by the Borrower].
          Information shall mean all information received from the Loan Parties
or any of their Subsidiaries relating to the Loan Parties or any of such
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a non-confidential basis prior to disclosure by the Loan
Parties or any of their Subsidiaries, provided that, in the case of information
received from the Loan Parties or any of their Subsidiaries after the date of
this Agreement, such information is clearly identified at the time of delivery
as confidential.
          Insolvency Proceeding shall mean, with respect to any Person, (a) a
case, action or proceeding with respect to such Person (i) before any court or
any other Official Body under any bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.
          Intercompany Subordination Agreement shall mean a Subordination
Agreement among the Loan Parties in the form attached hereto as Exhibit 1.1(I).

- 10 -



--------------------------------------------------------------------------------



 



          Interest Coverage Ratio shall mean the ratio of (A) Consolidated EBIT
of the Borrower and its Subsidiaries, to (B) interest expense of the Borrower
and its Subsidiaries, each of the foregoing determined and consolidated in
accordance with GAAP.
          Interest Period shall mean the period of time selected by the Borrower
in connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months, or with the consent of the Lenders, twelve
Months. Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrower is
requesting new Loans, or (ii) the date of renewal of or conversion to the LIBOR
Rate Option if the Borrower is renewing or converting to the LIBOR Rate Option
applicable to outstanding Loans. Notwithstanding the foregoing: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (B) the Borrower shall not select, convert to or
renew an Interest Period for any portion of the Loans that would end after the
Expiration Date, and (C) with respect to Revolving Credit Loans which bear
interest at an Optional Currency, only the one Month period shall apply to such
Loans.
          Interest Rate Hedge shall mean an interest rate exchange, collar, cap,
swap, adjustable strike cap, adjustable strike corridor or similar agreements
entered into by the Loan Parties or their Subsidiaries in order to provide
protection to, or minimize the impact upon, the Borrower, the Guarantor and/or
their Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
          Interest Rate Option shall mean any LIBOR Rate Option or Base Rate
Option.
          IRS shall mean the Internal Revenue Service.
          Issuing Lender shall mean PNC, in its individual capacity as issuer of
Letters of Credit hereunder, and its successors.
          Joinder Agreement shall mean a joinder by a Person as a Guarantor
under this Agreement, any Guaranty Agreement and the other Loan Documents in the
form of Exhibit 1.1(J).
          Joint Venture shall mean a corporation, partnership, limited liability
company or other entity, excluding any Subsidiary, in which any Person other
than the Loan Parties and their Subsidiaries holds, directly or indirectly, an
equity interest greater than ten percent (10%) of the aggregate equity interests
of such corporation, partnership, limited liability company or other entity.
          Law shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award by or settlement agreement with any Official Body.

- 11 -



--------------------------------------------------------------------------------



 



          Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge
which is provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement, and (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner.
          Lenders shall mean the financial institutions named on Schedule 1.1(B)
and their respective successors and assigns as permitted hereunder, each of
which is referred to herein as a Lender. For the purpose of any Loan Document
which provides for the granting of a security interest or other Lien to the
Lenders or to the Administrative Agent for the benefit of the Lenders as
security for the Obligations, “Lenders” shall include any Affiliate of a Lender
to which such Obligation is owed.
          Letter of Credit shall have the meaning specified in Section 2.8.1
[Issuance of Letters of Credit].
          Letter of Credit Borrowing shall have the meaning specified in
Section 2.8.3 [Disbursements, Reimbursement].
          Letter of Credit Fee shall have the meaning specified in Section 2.8.2
[Letter of Credit Fees].
          Letter of Credit Obligation shall mean, as of any date of
determination, the aggregate amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate amount available to be drawn shall
currently give effect to any such future increase) plus the aggregate
Reimbursement Obligations and Letter of Credit Borrowings on such date.
          Letter of Credit Sublimit shall have the meaning specified in
Section 2.8.1 [Issuance of Letters of Credit].
          Leverage Ratio shall mean, as of the end of any date of determination,
the ratio of (A) total consolidated Indebtedness (without duplication of any
Indebtedness and excluding Indebtedness of the type described in clause (iv) of
the definition of such term, unless such Indebtedness is then due and payable)
of Borrower and its Subsidiaries on such date to (B) Consolidated EBITDA (i) for
the four fiscal quarters then ending if such date is a fiscal quarter end, or
(ii) for the four fiscal quarters most recently ended if such date is not a
fiscal quarter end.
          LIBOR Rate shall mean the following:
          (A) with respect to Dollar Loans comprising any Borrowing Tranche to
which the LIBOR Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent which has
been approved by the British Bankers’ Association as an authorized information
vendor for the purpose of

- 12 -



--------------------------------------------------------------------------------



 



displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (an “Alternate Source”), at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. LIBOR may also be expressed by the following formula:

         
LIBOR Rate
      =       London interbank offered rates quoted by Bloomberg or appropriate
successor as shown on Bloomberg Page BBAM1           1.00 — LIBOR Reserve
Percentage

          (B) with respect to Optional Currency Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing
(i) the rate of interest per annum determined by the Administrative Agent in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the rate of interest per annum for deposits in the
relevant Optional Currency which appears on the relevant Bloomberg Page (or, if
no such quotation is available on such Bloomberg Page, on the appropriate such
other substitute Bloomberg page that displays rates at which the relevant
Optional Currency deposits are offered by leading banks in the London interbank
deposit market) or the rate which is quoted by another source selected by the
Administrative Agent which has been approved by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying such rates at
which such Optional Currency deposits are offered by leading banks in the London
interbank deposit market (an “Optional Currency Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the first
day of such Interest Period for delivery on the first day of such Interest
Period for a period, and in an amount, comparable to such Interest Period and
principal amount of such Borrowing Tranche (“LIBO Rate”) by (ii) a number equal
to 1.00 minus the LIBOR Rate Reserve Percentage. Such LIBOR Rate may also be
expressed by the following formula:

             
 
  LIBOR Rate   =   LIBO Rate          
 
      1 — LIBOR Rate Reserve Percentage

          The LIBOR Rate shall be adjusted with respect to any Loan to which the
LIBOR Rate Option applies that is outstanding on the effective date of any
change in the LIBOR Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Borrower of the LIBOR Rate
as determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.
          LIBOR Rate Option shall mean the option of the Borrower to have Loans
bear interest at the rate and under the terms set forth in Section 4.1.1(ii)
[LIBOR Rate Option].

- 13 -



--------------------------------------------------------------------------------



 



          LIBOR Reserve Percentage shall mean the maximum percentage (expressed
as a decimal rounded upward to the nearest 1/100 of 1%) as determined by the
Administrative Agent which is in effect during any relevant period, (i) as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”) of a member bank
in such System; and (ii) to be maintained by a Lender as required for reserve
liquidity, special deposit, or a similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a LIBOR Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a LIBOR Rate applies.
          Lien shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).
          Lien Waiver Agreement shall mean an agreement in form and substance
satisfactory to the Administrative Agent which is executed in favor of the
Administrative Agent by a Person who owns or occupies premises at which any
Collateral may be located from time to time and by which such Person shall waive
or subordinate any Lien that such Person may ever have with respect to any of
the Collateral and shall authorize the Administrative Agent from time to time to
enter upon the premises to inspect or remove the Collateral from such premises
or to use such premises to store or dispose of such Collateral.
          Loan Documents shall mean this Agreement, the Administrative Agent’s
Letter, the Collateral Assignment of Contract Rights, the Guaranty Agreement,
the Intercompany Subordination Agreement, the Notes, the Patent, Trademark and
Copyright Security Agreement, the Pledge Agreements, the Security Agreement,
agreements relating to Lender Provided Interest Rate Hedges, agreements relating
to Other Lender Provided Financial Service Products, and any other instruments,
certificates or documents delivered in connection herewith or therewith.
          Loan Parties shall mean the Borrower and the Guarantors.
          Loan Request shall have the meaning specified in Section 2.4
[Revolving Credit Loan Requests; Swing Loan Requests].
          Loans shall mean collectively and Loan shall mean separately all
Revolving Credit Loans and Swing Loans or any Revolving Credit Loan or Swing
Loan.
          Material Adverse Change shall mean any set of circumstances or events
which (a) has or could reasonably be expected to have any material adverse
effect whatsoever upon the validity or enforceability of this Agreement or any
other Loan Document, other than by reason of any action or failure to act of the
Administrative Agent or a Lender, (b) is or could reasonably be

- 14 -



--------------------------------------------------------------------------------



 



expected to be material and adverse to the business, properties, assets,
financial condition, results of operations or prospects of the Loan Parties
taken as a whole, (c) impairs materially or could reasonably be expected to
impair materially the ability of the Loan Parties taken as a whole to duly and
punctually pay or perform its Obligations, or (d) impairs materially or could
reasonably be expected to impair materially the ability of the Administrative
Agent or any of the Lenders, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any other Loan Document.
          Month, with respect to an Interest Period under the LIBOR Rate Option,
shall mean the interval between the days in consecutive calendar months
numerically corresponding to the first day of such Interest Period. If any LIBOR
Rate Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
          Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
          New Lender shall have the meaning assigned to that term in
Section 2.14.
          Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
          Non-Material Subsidiary shall mean OMG KG Holdings, Inc., a Delaware
corporation, OMG Jett, Inc., an Ohio corporation, and Cyantek Corporation, a
Delaware corporation; provided however, one or more of such Non-Material
Subsidiaries shall be required to join this Agreement and the related Loan
Documents as Guarantors in the event that after the Closing Date (i) the assets
of any such Non-Material Subsidiary are more than 5% of the consolidated assets
of the Borrower and its Domestic Subsidiaries, or (ii) the combined assets of
the Non-Material Subsidiaries exceed 15% of the consolidated assets of the
Borrower and its Domestic Subsidiaries.
          Notes shall mean, collectively, the promissory notes in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, and in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loan.
          Notices shall have the meaning specified in Section 11.5 [Notices;
Effectiveness; Electronic Communication].
          Obligation shall mean any obligation or liability of any of the Loan
Parties or any of their Subsidiaries, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, under or in connection with (i) this Agreement, the
Notes, the Letters of Credit, the Administrative Agent’s Letter or any other
Loan Document whether to the Administrative Agent, any of the Lenders or their
Affiliates or other persons provided for under such Loan Documents, (ii) any
Lender

- 15 -



--------------------------------------------------------------------------------



 



Provided Interest Rate Hedge with the Loan Parties or any of their Subsidiaries,
and (iii) any Other Lender Provided Financial Service Product with the Loan
Parties or any of their Subsidiaries.
          Official Body shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          Optional Currency shall mean any the following currencies: (a) pounds
sterling, (b) Euro, and (c) such other currencies which are readily available as
approved by Administrative Agent in its reasonable discretion.
          Original Currency shall have the meaning assigned to such term in
Section 5.12.
          Other Currencyshall have the meaning assigned to such term in
Section 5.12.
          Other Lender Provided Financial Service Product shall mean agreements
or other arrangements under which any Lender or Affiliate of a Lender provides
any of the following products or services to any of the Loan Parties or their
Subsidiaries: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH transactions, (f) cash management, including
overdrafts, controlled disbursement, accounts or services, (g) foreign currency
exchange transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions, and (h) commodity swaps, commodity options, forward commodity
contracts and any other similar transactions.
          Other Taxes shall mean all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          Overnight Rate shall mean for any day with respect to any Revolving
Credit Loans in an Optional Currency, the rate of interest per annum as
determined by the Administrative Agent at which overnight deposits in such
currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day in the applicable
offshore interbank market.
          Participant has the meaning specified in Section 11.8.4
[Participations].
          Participation Advance shall have the meaning specified in
Section 2.8.3 [Disbursements, Reimbursement].
          Patent, Trademark and Copyright Security Agreement shall mean the
Patent, Trademark and Copyright Security Agreement in substantially the form of
Exhibit 1.1(P)(1)

- 16 -



--------------------------------------------------------------------------------



 



executed and delivered by each of the Loan Parties to the Administrative Agent
for the benefit of the Lenders.
          Payment Date shall mean the first day of each calendar quarter after
the date hereof and on the Expiration Date or upon acceleration of the Notes.
          Payment In Full shall mean the indefeasible payment in full in cash of
the Loans and other Obligations hereunder, termination of the Commitments and
expiration or termination of all Letters of Credit.
          PBGC shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.
          Pension Plan shall mean any “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that
is subject to Title IV of ERISA and is sponsored or maintained by Borrower or
any ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.
          Permitted Acquisitions shall have the meaning specified in
Section 8.2.6.
          Permitted Investments shall mean:
          (i) direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
          (ii) commercial paper maturing in 180 days or less rated not lower
than A-1, by Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the
date of acquisition;
          (iii) demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor’s on the date of acquisition;
          (iv) money market or mutual funds whose investments are limited to
those types of investments described in clauses (i)-(iii) above; and
          (v) Cash Equivalents.
          Permitted Liens shall mean:
          (i) Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
          (ii) Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs;

- 17 -



--------------------------------------------------------------------------------



 



          (iii) Liens of mechanics, materialmen, warehousemen, carriers, or
other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;
          (iv) Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;
          (v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
          (vi) Liens and security interests in favor of the Administrative Agent
for the benefit of the Lenders and their Affiliates securing the Obligations
(including Lender Provided Interest Rate Hedges and Other Lender Provided
Financial Services Products);
          (vii) Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;
          (viii) Purchase Money Security Interests on the assets of Domestic
Subsidiaries; provided that the aggregate unpaid principal amount of loans and
deferred payments (including, without limitation, imputed principal under
capitalized leases) secured by such Purchase Money Security Interests shall not
exceed $10,000,000 at any time (excluding for the purpose of this computation
any loans or deferred payments secured by Liens described on Schedule 1.1(P));
          (ix) Liens on assets of Foreign Subsidiaries which secure Indebtedness
permitted under Section 8.2.1(ii)(with respect to credit facility Indebtedness
of OMG Kokkola Chemicals Oy) and Section 8.2.1(iv);
          (x) Any Lien on fixed assets acquired or property of a Subsidiary of
the Borrower acquired pursuant to a Permitted Acquisition, excluding a Purchase
Money Security Interest which secures a payment obligation to the seller of such
assets or Subsidiary; provided however (A) such Purchase Money Security Interest
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (B) such Purchase Money
Security Interest shall not attach or apply to any other property or assets of
the Borrower or any Subsidiary, and (C) such Purchase Money Security Interest
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;
and
          (xi) The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in either case they

- 18 -



--------------------------------------------------------------------------------



 



do not affect the Collateral in a material and adverse manner or, in the
aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:
          (1) Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
          (2) Claims, Liens or encumbrances upon, and defects of title to, real
or personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
          (3) Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or
          (4) Liens resulting from final judgments or orders described in
Section 9.1.6 [Final Judgments or Orders].
          Person shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.
          Plan shall mean at any time an employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.
          Pledge Agreement shall mean (i) the Pledge Agreement in substantially
the form of Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties
to the Administrative Agent for the benefit of the Lenders, and (ii) the pledge
agreement executed and delivered pursuant to Section 8.1.11.
          PNC shall mean PNC Bank, National Association, its successors and
assigns.
          Potential Default shall mean any event or condition which with notice
or passage of time, or both, would constitute an Event of Default.
          Prime Rate shall mean the interest rate per annum announced from time
to time by the Administrative Agent at its Principal Office as its then prime
rate, which rate may not be the lowest or most favorable rate then being charged
commercial borrowers or others by the Administrative Agent. Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.

- 19 -



--------------------------------------------------------------------------------



 



          Principal Office shall mean the main banking office of the
Administrative Agent in Pittsburgh, Pennsylvania.
          Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable and Liens of the type described in clauses (iii), (vii) and (viii) of
the definition of Permitted Liens.
          Published Rate shall mean the most recent rate of interest published
in The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
          Purchase Money Security Interest shall mean Liens, including Liens
under capitalized leases, upon tangible personal property securing loans to any
Loan Party or Subsidiary of a Loan Party or deferred payments by such Loan Party
or Subsidiary for the purchase of such tangible personal property.
          Ratable Share shall mean the proportion that a Lender’s Commitment
(excluding the Swing Loan Commitment) bears to the Commitments (excluding the
Swing Loan Commitment) of all of the Lenders. If the Commitments have terminated
or expired, the Ratable Shares shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.
          Reference Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.
          Reimbursement Obligation shall have the meaning specified in
Section 2.8.3 [Disbursements, Reimbursement].
          Related Parties shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          Relief Proceedingshall mean any proceeding seeking a decree or order
for relief in respect of any Loan Party or Subsidiary of a Loan Party in a
voluntary or involuntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any Loan Party or Subsidiary
of a Loan Party for any substantial part of its property, or for the winding-up
or liquidation of its affairs, or an assignment for the benefit of its
creditors.
          Required Lenders shall mean Lenders (other than any Defaulting Lender)
having more than 50% of the aggregate amount of the Revolving Credit Commitments
of the Lenders (excluding any Defaulting Lender) or, after the termination of
the Revolving Credit

- 20 -



--------------------------------------------------------------------------------



 



Commitments, the outstanding Revolving Credit Loans and Ratable Share of Letter
of Credit Obligations of the Lenders (excluding any Defaulting Lender).
          Required Share shall have the meaning assigned to such term in
Section 5.12 [Settlement Date Procedures].
          Revolving Credit Commitment shall mean, as to any Lender at any time,
the amount initially set forth opposite its name on Schedule 1.1(B) in the
column labeled “Amount of Commitment for Revolving Credit Loans,” as such
Commitment is thereafter assigned or modified and Revolving Credit Commitments
shall mean the aggregate Revolving Credit Commitments of all of the Lenders.
          Revolving Credit Loans shall mean collectively and Revolving Credit
Loan shall mean separately all Revolving Credit Loans or any Revolving Credit
Loan made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1 [Revolving Credit Commitments] or 2.8.3 [Disbursements,
Reimbursement].
          Revolving Facility Usage shall mean at any time the sum of the Dollar
Equivalent Amount of the outstanding Revolving Credit Loans, the outstanding
Swing Loans, and the Letter of Credit Obligations.
          Security Agreement shall mean the Security Agreement in substantially
the form of Exhibit 1.1(S) executed and delivered by each of the Loan Parties to
the Administrative Agent for the benefit of the Lenders.
          Settlement Date shall mean the Business Day on which the
Administrative Agent elects to effect settlement pursuant Section 5.12
[Settlement Date Procedures].
          Solvent means, with respect to any Person on any date of
determination, taking into account such right of reimbursement, contribution or
similar right available to such Person from other Persons, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
          Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc.

- 21 -



--------------------------------------------------------------------------------



 



          Statements shall have the meaning specified in Section 6.1.6(i)
[Historical Statements].
          Subsidiary of any Person at any time shall mean any corporation,
trust, partnership, any limited liability company or other business entity
(i) of which 50% or more of the outstanding voting securities or other interests
normally entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
          Subsidiary Equity Interests shall have the meaning specified in
Section 6.1.2 [Subsidiaries and Owners; Investment Companies].
          Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans
to the Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $10,000,000.
          Swing Loan Note shall mean the Swing Loan Note of the Borrower in the
form of [Exhibit 1.1(N)(2)] evidencing the Swing Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.
          Swing Loan Request shall mean a request for Swing Loans made in
accordance with Section 2.4.2 [Swing Loan Requests] hereof.
          Swing Loans shall mean collectively and Swing Loan shall mean
separately all Swing Loans or any Swing Loan made by PNC to the Borrower
pursuant to Section 2.1.2 [Swing Loan Commitment] hereof.
          Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.
          USA Patriot Act shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
     1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or

- 22 -



--------------------------------------------------------------------------------



 



instrument as amended, modified, replaced, substituted for, superseded or
restated; (vi) relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding,” and “through” means
“through and including”; (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (viii) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document, and (ix) unless
otherwise specified, all references herein to times of day shall be references
to Eastern Time.
     1.3 Accounting Principles. Except as otherwise provided in this Agreement,
all computations and determinations as to accounting or financial matters and
all financial statements to be delivered pursuant to this Agreement shall be
made and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 8.2 [Negative Covenants] (and all defined terms used in
the definition of any accounting term used in Section 8.2 [Negative Covenants]
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.6(i) [Historical Statements]. In
the event of any change after the date hereof in GAAP, and if such change would
affect the computation of any of the financial covenants set forth in
Section 8.2 [Negative Covenants], then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would preserve the original intent thereof,
but would allow compliance therewith to be determined in accordance with the
Borrower’s financial statements at that time,provided that, until so amended
such financial covenants shall continue to be computed in accordance with GAAP
prior to such change therein.
2. REVOLVING CREDIT AND SWING LOAN FACILITIES
     2.1 Revolving Credit Commitments.
          2.1.1 Revolving Credit Loans. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth,
each Lender severally agrees to make Revolving Credit Loans in either Dollars or
an Optional Currency to the Borrower at any time or from time to time on or
after the date hereof to the Expiration Date; provided that (i) after giving
effect to each such Loan the aggregate Dollar Equivalent amount of Revolving
Credit Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the Letter of Credit Obligations
and of the outstanding Swing Loans, (ii) no Revolving Credit Loan to which the
Base Rate Option applies shall be made in an Optional Currency, (iii) the
aggregate maximum Dollar Equivalent amount of all Revolving Credit Loans
denominated in an Optional Currency permitted hereunder at any time outstanding
shall not exceed $50,000,000, and (iv) the Revolving Facility Usage shall not
exceed the Revolving Credit Commitments. Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.

- 23 -



--------------------------------------------------------------------------------



 



          2.1.2 Swing Loan Commitment. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, and
in order to facilitate loans and repayments between Settlement Dates, PNC may,
at its option, cancelable at any time for any reason whatsoever, make swing
loans (the “Swing Loans”) to the Borrower at any time or from time to time after
the date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of $10,000,000 (the “Swing Loan
Commitment”), provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the Revolving Credit Commitments. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2.
     2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
Amount of each Lender’s Revolving Credit Loans outstanding hereunder to the
Borrower at any time shall never exceed its Revolving Credit Commitment minus
its Ratable Share of the outstanding Swing Loans and of the Dollar Equivalent
Amount of Letter of Credit Obligations, subject to Section 5.5.1. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.
     2.3 Commitment Fees. Accruing from the date hereof until the Expiration
Date, the Borrower agrees to pay to the Administrative Agent in Dollars for the
account of each Lender according to its Ratable Share, a nonrefundable
commitment fee (the “Commitment Fee”) equal to the Applicable Commitment Fee
Rate (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) multiplied by the average daily difference between the
amount of (i) the Revolving Credit Commitments (for purposes of this
computation, PNC’s Swing Loans shall be deemed to be borrowed amounts under its
Revolving Credit Commitment), and (ii) the Revolving Facility Usage; provided,
however, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Commitment of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. Subject to the proviso in the
directly preceding sentence, all Commitment Fees shall be payable in arrears on
each Payment Date.
     2.4 Revolving Credit Loan Requests; Swing Loan Requests.
          2.4.1 Revolving Credit Loan Requests. Except as otherwise provided
herein, the Borrower may from time to time prior to the Expiration Date request
the Lenders to make Revolving Credit Loans, or renew or convert the Interest
Rate Option applicable to existing Revolving Credit Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the

- 24 -



--------------------------------------------------------------------------------



 



Administrative Agent, not later than 11:00 a.m., (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving
Credit Loans to which the LIBOR Rate Option applies or the conversion to or the
renewal of the LIBOR Rate Option for any Loans; (ii) four (4) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving
Credit Loans in an Optional Currency or the date of conversion to or renewal of
the LIBOR Rate Option for Revolving Credit Loans in an Optional Currency; and
(iii) one (1) Business Day prior to either the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.4.1 or a request by telephone
immediately confirmed in writing by letter, facsimile or telex in such form
(each, a “Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, and, if applicable, the Interest Period,
which amounts shall be the Dollar Equivalent Amount of (x) integral multiples of
$500,000 and not less than $1,000,000 for each Borrowing Tranche under the LIBOR
Rate Option, and (y) integral multiples of $100,000 not less than $500,000 for
each Borrowing Tranche under the Base Rate Option.
          2.4.2 Swing Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request PNC to make
Swing Loans by delivery to PNC not later than 12:00 noon on the proposed
Borrowing Date of a duly completed request therefor substantially in the form of
Exhibit 2.4.2 hereto or a request by telephone immediately confirmed in writing
by letter, facsimile or telex (each, a “Swing Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Swing Loan Request shall be irrevocable and
shall specify the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be not less than $100,000.
     2.5 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
          2.5.1 Making Revolving Credit Loans. The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Section 2.4
[Revolving Credit Loan Requests; Swing Loan Requests], notify the Lenders of its
receipt of such Loan Request specifying the information provided by the Borrower
and the apportionment among the Lenders of the requested Revolving Credit Loans
as determined by the Administrative Agent in accordance with Section 2.2 [Nature
of Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender
shall remit the principal amount of each Revolving Credit Loan to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Each Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrower in U.S. Dollars (or,
if applicable, the Optional Currency) and immediately available funds at the
Principal Office prior to 2:00 p.m., on the applicable Borrowing Date; provided
that

- 25 -



--------------------------------------------------------------------------------



 



if any Lender fails to remit such funds to the Administrative Agent in a timely
manner, the Administrative Agent may elect in its sole discretion to fund with
its own funds the Revolving Credit Loans of such Lender on such Borrowing Date,
and such Lender shall be subject to the repayment obligation in Section 2.5.2
[Presumptions by the Administrative Agent].
          2.5.2 Presumptions by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.5.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans under
the Base Rate Option. If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
          2.5.3 Making Swing Loans. So long as PNC elects to make Swing Loans,
PNC shall, after receipt by it of a Swing Loan Request pursuant to
Section 2.4.2, [Swing Loan Requests] fund such Swing Loan to the Borrower in
U.S. Dollars and immediately available funds at the Principal Office prior to
2:00 p.m. on the Borrowing Date.
          2.5.4 Repayment of Revolving Credit Loans. The Borrower shall repay
the Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.
          2.5.5 Borrowings to Repay Swing Loans. PNC may, at its option,
exercisable at any time for any reason whatsoever, demand repayment of the Swing
Loans, and each Lender shall make a Revolving Credit Loan in an amount equal to
such Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.4.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.5.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.4.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.

- 26 -



--------------------------------------------------------------------------------



 



     2.6 Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and a swing Note, dated the Closing Date payable to the order of
such Lender in a face amount equal to the Revolving Credit Commitment or Swing
Loan Commitment, as applicable, of such Lender.
     2.7 Use of Proceeds. The proceeds of the Loans shall be used (i) to
refinance existing Indebtedness, (ii) to repay a loan made to the Borrower by
OMG Kokkola Chemicals OY, a Finnish corporation and Subsidiary of the Borrower,
not in excess of $50,000,000, (iii) for working capital and capital expenditure
needs of the Loan Parties, (iv) to make Permitted Acquisitions, and (v) for
general corporate purposes of the Loan Parties, including the payment of fees
and expenses associated with the closing of the transactions contemplated
hereunder.
     2.8 Letter of Credit Subfacility.
          2.8.1 Issuance of Letters of Credit. Borrower may at any time prior to
the Expiration Date request the issuance of a standby or trade letter of credit
(each a “Letter of Credit”) on behalf of itself or another Loan Party, or the
amendment or extension of an existing Letter of Credit, by delivering or having
such other Loan Party deliver to the Issuing Lender (with a copy to the
Administrative Agent) a completed application and agreement for letters of
credit, or request for such amendment or extension, as applicable, in such form
as the Issuing Lender may specify from time to time by no later than 10:00 a.m.
at least five (5) Business Days, or such shorter period as may be agreed to by
the Issuing Lender, in advance of the proposed date of issuance. Promptly after
receipt of any letter of credit application, the Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and, if not, such Issuing Lender will provide Administrative Agent with a copy
thereof. Unless the Issuing Lender has received notice from any Lender,
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.8, the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall (A) be issued in U.S.
Dollars and (with the exception of Letter of Credit No. 12500374 set forth on
Schedule 2.8) have a maximum maturity of thirteen (13) months from the date of
issuance, and (B) in no event expire later than the Expiration Date and provided
further that in no event shall (i) the Letter of Credit Obligations exceed, at
any one time, $20,000,000 (the “Letter of Credit Sublimit”) or (ii) the
Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments. Each request by the Borrower for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrower that it shall be in compliance with the preceding sentence and with
Section 7 [Conditions of Lending and Issuance of Letters of Credit] after giving
effect to the requested issuance, amendment or extension of such Letter of
Credit. Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to the beneficiary thereof, the applicable Issuing Lender
will also deliver to Borrower and Administrative Agent a true and complete copy
of such Letter of Credit or amendment.

- 27 -



--------------------------------------------------------------------------------



 



     From and after the Closing Date, the letters of credit issued by PNC under
the Existing Credit Agreement as set forth on Schedule 2.8 shall be deemed to be
issued under this Agreement and be included within the Letters of Credit.
     Notwithstanding any other provision hereof, no Issuing Lender shall be
required to issue any Letter of Credit, if any Lender is at such time a
Defaulting Lender hereunder, unless such Issuing Lender has entered into
satisfactory arrangements with the Borrower or such Defaulting Lender to
eliminate the Issuing Lender’s risk with respect to such Defaulting Lender (it
being understood that the Issuing Lender would consider the Borrower or such
Defaulting Lender providing cash collateral to the Administrative Agent, for the
benefit of the Issuing Lender, to secure the Defaulting Lender’s Ratable Share
of the Letter of Credit a satisfactory arrangement.
          2.8.2 Letter of Credit Fees. The Borrower shall pay (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the “Letter
of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate, and (ii) to
the Issuing Lender for its own account a fronting fee equal to 0.125% per annum
(in each case computed on the basis of a year of 360 days and actual days
elapsed), which fees shall be computed on the daily average Letter of Credit
Obligations (other than Letter of Credit Borrowings) and shall be payable
quarterly in arrears on each Payment Date following issuance of each Letter of
Credit. The Borrower shall also pay to the Issuing Lender for the Issuing
Lender’s sole account the Issuing Lender’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.
          2.8.3 Disbursements, Reimbursement. Immediately upon the issuance of
each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Lender a participation
in such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.
               2.8.3.1 In the event of any request for a drawing under a Letter
of Credit by the beneficiary or transferee thereof, the Issuing Lender will
promptly notify the Borrower and the Administrative Agent thereof. Provided that
it shall have received such notice, the Borrower shall reimburse (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
“Reimbursement Obligation”) the Issuing Lender prior to 12:00 noon on each date
that an amount is paid by the Issuing Lender under any Letter of Credit (each
such date, a “Drawing Date”) by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender. In the event the Borrower fails to reimburse the Issuing Lender
(through the Administrative Agent) for the full amount of any drawing under any
Letter of Credit by 12:00 noon on the Drawing Date, the Administrative Agent
will promptly notify each Lender thereof, and the Borrower shall be deemed to
have requested that Revolving Credit Loans be made by the Lenders under the Base
Rate Option to be disbursed on the Drawing Date under such Letter of Credit,
subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 7.2 [Each Loan or
Letter of Credit] other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.8.3.1 may be
oral

- 28 -



--------------------------------------------------------------------------------



 



if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
               2.8.3.2 Each Lender shall upon any notice pursuant to
Section 2.8.3.1 make available to the Administrative Agent for the account of
the Issuing Lender an amount in immediately available funds equal to its Ratable
Share of the amount of the drawing, whereupon the participating Lenders shall
(subject to Section 2.8.3 [Disbursement; Reimbursement]) each be deemed to have
made a Revolving Credit Loan under the Base Rate Option to the Borrower in that
amount. If any Lender so notified fails to make available to the Administrative
Agent for the account of the Issuing Lender the amount of such Lender’s Ratable
Share of such amount by no later than 2:00 p.m. on the Drawing Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Effective Rate during the first three
(3) days following the Drawing Date and (ii) at a rate per annum equal to the
rate applicable to Loans under the Base Rate Option on and after the fourth day
following the Drawing Date. The Administrative Agent and the Issuing Lender will
promptly give notice (as described in Section 2.8.3.1 above) of the occurrence
of the Drawing Date, but failure of the Administrative Agent or the Issuing
Lender to give any such notice on the Drawing Date or in sufficient time to
enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.8.3.2.
               2.8.3.3 With respect to any unreimbursed drawing that is not
converted into Revolving Credit Loans under the Base Rate Option to the Borrower
in whole or in part as contemplated by Section 2.8.3.1, because of the
Borrower’s failure to satisfy the conditions set forth in Section 7.2 [Each Loan
or Letter of Credit] other than any notice requirements, or for any other
reason, the Borrower shall be deemed to have incurred from the Issuing Lender a
borrowing (each a “Letter of Credit Borrowing”) in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option. Each Lender’s payment to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 2.8.3 [Disbursements, Reimbursement] shall be deemed to be a payment in
respect of its participation in such Letter of Credit Borrowing (each a
“Participation Advance”) from such Lender in satisfaction of its participation
obligation under this Section 2.8.3.
          2.8.4 Repayment of Participation Advances.
               2.8.4.1 Upon (and only upon) receipt by the Administrative Agent
for the account of the Issuing Lender of immediately available funds from the
Borrower (i) in reimbursement of any payment made by the Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent, or (ii) in payment of interest on such a
payment made by the Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of the Issuing Lender will pay to each Lender, in
the same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain for the account of the Issuing Lender the amount of the Ratable Share of
such funds of any Lender that did not make a Participation Advance in respect of
such payment by the Issuing Lender.

- 29 -



--------------------------------------------------------------------------------



 



               2.8.4.2 If the Administrative Agent is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of any payment made by
any Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under the Letter of
Credit or interest or fee thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate in effect from time to time.
          2.8.5 Documentation. Each Loan Party agrees to be bound by the terms
of the Issuing Lender’s application and agreement for letters of credit and the
Issuing Lender’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party’s
own. In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
          2.8.6 Determinations to Honor Drawing Requests. In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
          2.8.7 Nature of Participation and Reimbursement Obligations. Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.8.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Issuing Lender upon
a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.8 under all circumstances, including the following circumstances:
          (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender or any of its Affiliates,
the Borrower or any other Person for any reason whatsoever, or which any Loan
Party may have against the Issuing Lender or any of its Affiliates, any Lender
or any other Person for any reason whatsoever;
          (ii) the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1 [Revolving Credit Commitments], 2.4 [Revolving Credit Loan Requests;
Swing Loan Requests], 2.5 [Making Revolving Credit Loans and Swing Loans; Etc.]
or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in this
Agreement for the making of a Revolving Credit Loan, it being acknowledged that
such conditions are not required for the making of a Letter of Credit

- 30 -



--------------------------------------------------------------------------------



 



Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.8.3 [Disbursements, Reimbursement];
          (iii) any lack of validity or enforceability of any Letter of Credit;
          (iv) any claim of breach of warranty that might be made by any Loan
Party or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Lender or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);
          (v) the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuing Lender or any of its Affiliates has been notified thereof;
          (vi) payment by the Issuing Lender or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
          (vii) the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
          (viii) any failure by the Issuing Lender or any of its Affiliates to
issue any Letter of Credit in the form requested by any Loan Party, unless the
Issuing Lender has received written notice from such Loan Party of such failure
within three Business Days after the Issuing Lender shall have furnished such
Loan Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
          (ix) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
          (x) any breach of this Agreement or any other Loan Document by any
party thereto;
          (xi) the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;

- 31 -



--------------------------------------------------------------------------------



 



           (xii) the fact that an Event of Default or a Potential Default shall
have occurred and be continuing;
          (xiii) the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and
          (xiv) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
          2.8.8 Indemnity. The Borrower hereby agrees to protect, indemnify, pay
and save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Issuing Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Issuing Lender or any of Issuing Lender’s Affiliates of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Official Body.
          2.8.9 Liability for Acts and Omissions. As between any Loan Party and
the Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit by,
the respective beneficiaries of such Letters of Credit. In furtherance and not
in limitation of the foregoing, the Issuing Lender shall not be responsible for
any of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent

- 32 -



--------------------------------------------------------------------------------



 



the vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
          Without limiting the generality of the foregoing, the Issuing Lender
and each of its Affiliates (i) may rely on any oral or other communication
believed in good faith by the Issuing Lender or such Affiliate to have been
authorized or given by or on behalf of the applicant for a Letter of Credit,
(ii) may honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the Issuing Lender or its Affiliate;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Issuing Lender or its
Affiliate in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
          In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the Issuing Lender or
its Affiliates under or in connection with the Letters of Credit issued by it or
any documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.
          2.8.10 Issuing Lender Reporting Requirements. Each Issuing Lender
shall, on the first Business Day of each month, provide to Administrative Agent
and Borrower a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party, the original face amount (if any), and
the expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.
          2.9 Reduction of Revolving Credit Commitment. The Borrower shall have
the right at any time after the Closing Date upon five (5) days’ prior written
notice to the Administrative Agent to permanently reduce (ratably among the
Lenders in proportion to their Ratable Shares) the Revolving Credit Commitments,
in a minimum amount of $5,000,000 and whole multiples of

- 33 -



--------------------------------------------------------------------------------



 



$1,000,000, or to terminate completely the Revolving Credit Commitments, without
penalty or premium except as hereinafter set forth; provided that any such
reduction or termination shall be accompanied by prepayment of the Notes,
together with outstanding Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid (and all amounts referred to in
Section 5.10 [Indemnity] hereof) to the extent necessary to cause the aggregate
Revolving Facility Usage after giving effect to such prepayments to be equal to
or less than the Revolving Credit Commitments as so reduced or terminated. Any
notice to reduce the Revolving Credit Commitments under this Section 2.9. shall
be irrevocable.
     2.10 Utilization of Commitments in the Optional Currency.
          2.10.1 Periodic Computations of Dollar Equivalent Amounts of Revolving
Credit Loans. The Administrative Agent will determine the Dollar Equivalent
amount of (i) proposed Revolving Credit Loans to be denominated in an Optional
Currency as of the requested Borrowing Date or date of issuance, as the case may
be, and (ii) outstanding Revolving Credit Loans denominated in an Optional
Currency as of the end of each Interest Period (each such date under clauses
(i) and (ii), a “Computation Date”).
          2.10.2 Notice From Lenders That Optional Currency is Unavailable to
Fund New Loans. The Lenders shall be under no obligation to make the Revolving
Credit Loans requested by the Borrower which are denominated in an Optional
Currency if any Lender notifies the Administrative Agent by 5:00 p.m.,
Pittsburgh time, at least three (3) Business Days prior to the Borrowing Date
for such Revolving Credit Loans that such Lender cannot provide its share of
such Revolving Credit Loans in such Optional Currency. In the event the
Administrative Agent timely receives a notice from a Lender pursuant to the
preceding sentence, the Administrative Agent will notify the Borrower no later
than 12:00 noon, Pittsburgh time, two (2) Business Days prior to the Borrowing
Date for such Revolving Credit Loans that the Optional Currency is not then
available for such Revolving Credit Loans, and the Administrative Agent shall
promptly thereafter notify the Lenders of the same. If the Borrower receives a
notice described in the preceding sentence, the Borrower may, by notice to the
Administrative Agent not later than 5:00 p.m., Pittsburgh time, one (1) Business
Day prior to the Borrowing Date for such Revolving Credit Loans, withdraw the
Loan Request for such Revolving Credit Loans. If the Borrower withdraws such
Loan Request, the Administrative Agent will promptly notify each Lender of the
same and the Lenders shall not make such Revolving Credit Loans. If the Borrower
does not withdraw such Loan Request before such time, (i) the Borrower shall be
deemed to have requested that the Revolving Credit Loans referred to in its Loan
Request shall be made in Dollars in an amount equal to the Dollar Equivalent
amount of such Revolving Credit Loans and shall bear interest under the Base
Rate Option, and (ii) the Administrative Agent shall promptly deliver a notice
to each Lender stating: (A) that such Revolving Credit Loans shall be made in
Dollars and shall bear interest under the Base Rate Option, (B) the aggregate
amount of such Revolving Credit Loans, and (C) such Lender’s Ratable Share of
such Revolving Credit Loans.
          2.10.3 Notices from Lenders That an Optional Currency is Unavailable
to Fund Renewals of the LIBOR Rate Option. If the Borrower delivers a Loan
Request requesting that the Lenders renew the LIBOR Rate Option with respect to
an outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no

- 34 -



--------------------------------------------------------------------------------



 



obligation to renew such LIBOR Rate Option if any Lender delivers to the
Administrative Agent a notice by 5:00 p.m., Pittsburgh time, four (4) Business
Days prior to effective date of such renewal that such Lender cannot continue to
provide Revolving Credit Loans in such Optional Currency. In the event the
Administrative Agent timely receives a notice from a Lender pursuant to the
preceding sentence, the Administrative Agent will notify the Borrower promptly,
but no later than 12:00 noon, Pittsburgh time, three (3) Business Days prior to
the renewal date that the renewal of such Revolving Credit Loans in such
Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Lenders of the same. If the Administrative Agent
shall have so notified the Borrower that any such continuation of Optional
Currency Loans is not then available, any notice of renewal with respect thereto
shall be deemed withdrawn, and such Optional Currency Loans shall be
redenominated into the Base Rate Option in Dollars with effect from the last day
of the Interest Period with respect to any such Optional Currency Loans. The
Administrative Agent will promptly notify the Borrower and the Lenders of any
such redenomination, and in such notice, the Administrative Agent will state the
aggregate Dollar Equivalent amount of the redenominated Optional Currency Loans
as of the Computation Date with respect thereto and such Lender’s Ratable Share
thereof.
     2.11 Currency Repayments. Notwithstanding anything contained herein to the
contrary, the entire amount of principal of and interest on any Loan made in an
Optional Currency shall be repaid in the same Optional Currency in which such
Loan was made, provided, however, that if it is impossible or illegal for the
Borrower to effect payment of a Loan in the Optional Currency in which such Loan
was made, or if the Borrower defaults in its obligations to do so, the Required
Lenders may at their option permit such payment to be made (i) at and to a
different location, subsidiary, affiliate or correspondent of Administrative
Agent, or (ii) in the Equivalent Amount of Dollars or (iii) in an Equivalent
Amount of such other currency (freely convertible into Dollars) as the Required
Lenders may solely at their option designate. Upon any events described in
(i) through (iii) of the preceding sentence, the Borrower shall make such
payment and the Borrower agrees to hold each Lender harmless from and against
any loss incurred by any Lender arising from the cost to such Lender of any
premium, any costs of exchange, the cost of hedging and covering the Optional
Currency in which such Loan was originally made, and from any change in the
value of Dollars, or such other currency, in relation to the Optional Currency
that was due and owing. Such loss shall be calculated for the period commencing
with the first day of the Interest Period for such Loan and continuing through
the date of payment thereof. Without prejudice to the survival of any other
agreement of the hereunder, the Borrower’s obligations under this Section 2.11
shall survive termination of this Agreement.
     2.12 Optional Currency Amounts. Notwithstanding anything contained herein
to the contrary, the Administrative Agent may, with respect to notices by the
Borrower for Revolving Credit Loans in an Optional Currency or voluntary
prepayments of less than the full amount of an Optional Currency Borrowing
Tranche, engage in reasonable rounding of the Optional Currency amounts
requested to be loaned or repaid, and the Borrower’s request or notice shall
thereby be deemed to reflect such rounded amounts.
     2.13 Requests for Additional Optional Currencies. The Borrower may deliver
to the Administrative Agent a written request that Revolving Credit Loans
hereunder also be permitted to be made in any other lawful currency (other than
Dollars), in addition to the currencies

- 35 -



--------------------------------------------------------------------------------



 



specified in the definition of “Optional Currency” herein, provided that such
currency must be freely traded in the offshore interbank foreign exchange
markets, freely transferable, freely convertible into Dollars and available to
the Lenders in the applicable interbank market. The Administrative Agent will
promptly notify the Lenders of any such request promptly after the
Administrative Agent receives such request. The Administrative Agent and each
Lender may grant or accept such request in their sole discretion. The
Administrative Agent will promptly notify the Borrower of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrower’s
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrower’s request.
     2.14 Increase in Revolving Credit Commitments.
          2.14.1 Increasing Lenders and New Lenders. The Borrower may, at any
time, but not more often than three (3) times after the Closing Date, request
that (1) the current Lenders increase their Revolving Credit Commitments (any
current Lender which elects to increase its Revolving Credit Commitment shall be
referred to as an “Increasing Lender”), and/or (2) one or more new lenders (each
a “New Lender”) join this Agreement and provide a Revolving Credit Commitment
hereunder, subject to the following terms and conditions:
               2.14.1.1 No Obligation to Increase. No current Lender shall be
obligated to increase its Revolving Credit Commitment and any increase in the
Revolving Credit Commitment by any current Lender shall be in the sole
discretion of such current Lender.
               2.14.1.2 Defaults. There shall exist no Events of Default or
Potential Default on the effective date of such increase after giving effect to
such increase.
               2.14.1.3 Aggregate Revolving Credit Commitments. After giving
effect to such increase, the total Revolving Credit Commitments shall not exceed
$325,000,000.
               2.14.1.4 Minimum Revolving Credit Commitments. After giving
effect to such increase, the aggregate amount of the Revolving Credit
Commitments provided by each of the New Lenders and each of the Increasing
Lenders shall be at least $20,000,000; and
               2.14.1.5 Resolutions; Opinion. The Loan Parties shall deliver to
the Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Loan Parties.
               2.14.1.6 Notes. The Borrower shall execute and deliver (1) to
each Increasing Lender a replacement revolving credit Note reflecting the new
amount of such Increasing Lender’s Revolving Credit Commitment after giving
effect to the increase (and the prior Note issued to such Increasing Lender
shall be deemed to be terminated) and (2) to each New Lender a revolving credit
Note reflecting the amount of such New Lender’s Revolving Credit Commitment.

- 36 -



--------------------------------------------------------------------------------



 



               2.14.1.7 Approval of New Lenders. Any New Lender shall be subject
to the approval of the Administrative Agent [Successors and Assigns].
               2.14.1.8 Increasing Lenders. Each Increasing Lender shall confirm
its agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrower and delivered to the Administrative Agent at least five
(5) days before the effective date of such increase.
               2.14.1.9 New Lenders—Joinder. Each New Lender shall execute a
lender joinder in substantially the form of Exhibit 2.5 pursuant to which such
New Lender shall join and become a party to this Agreement and the other Loan
Documents with a Revolving Credit Commitment in the amount set forth in such
lender joinder.
          2.14.2 Treatment of Outstanding Loans and Letters of Credit.
               2.14.2.1 Repayment of Outstanding Loans; Borrowing of New Loans.
On the on the effective date of such increase, the Borrower shall repay all
Loans then outstanding, subject to the Borrower’s indemnity obligations under
Section 5.10 [Indemnity]; provided that it may borrow new Loans with a Borrowing
Date on such date. Each of the Lenders shall participate in any new Loans made
on or after such date in accordance with their respective Ratable Shares after
giving effect to the increase in Revolving Credit Commitments contemplated by
this Section.
               2.14.2.2 Outstanding Letters of Credit. Repayment of Outstanding
Loans; Borrowing of New Loans. On the effective date of such increase, each
Increasing Lender and each New Lender (i) will be deemed to have purchased a
participation in each then outstanding Letter of Credit equal to its Ratable
Share of such Letter of Credit and the participation of each other Lender in
such Letter of Credit shall be adjusted accordingly and (ii) will acquire, (and
will pay to the Administrative Agent, for the account of each Lender, in
immediately available funds, an amount equal to) its Ratable Share of all
outstanding Participation Advances.
3. INTENTIONALLY OMITTED
4. INTEREST RATES
     4.1 Interest Rate Options. The Borrower shall pay interest in respect of
the outstanding unpaid principal amount of the Loans as selected by it from the
Base Rate Option or LIBOR Rate Option set forth below applicable to the Loans,
it being understood that, subject to the provisions of this Agreement, the
Borrower may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than eight
(8) Borrowing Tranches in the aggregate among all of the Loans and provided
further that if an Event of Default or Potential Default exists and is
continuing, the Borrower may not request, convert to, or renew the LIBOR Rate
Option for any Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the LIBOR Rate Option for an interest
period which will not mature within the

- 37 -



--------------------------------------------------------------------------------



 



next six Months shall be converted immediately to the Base Rate Option, subject
to the obligation of the Borrower to pay any indemnity under Section 5.11
[Indemnity] in connection with such conversion. If at any time the designated
rate applicable to any Loan made by any Lender exceeds such Lender’s highest
lawful rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate. Interest on the principal amount of each Loan made
in an Optional Currency shall be paid by the Borrower in such Optional Currency.
          4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest
Rate. The Borrower shall have the right to select from the following Interest
Rate Options applicable to the Revolving Credit Loans (except that no Loan to
which a Base Rate shall apply may be made in an Optional Currency):
          (i) Base Rate Option: A fluctuating rate per annum (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
equal to the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or
          (ii) LIBOR Rate Option: A rate per annum computed on the basis of a
year of 360 days and actual days elapsed (provided, that for Loans made in an
Optional Currency for which a 365-day basis is the only market practice
available to the Administrative Agent, such rate shall be calculated on the
basis of a year of 365 or 366 days for the actual days elapsed) equal to the
LIBOR Rate plus the Applicable Margin.
Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans or such other rate as is offered by the
Administrative Agent in its sole discretion shall apply to the Swing Loans.
          4.1.2 Rate Quotations. The Borrower may call the Administrative Agent
on or before the date on which a Loan Request is to be delivered to receive an
indication of the rates and the applicable currency exchange rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.
     4.2 Interest Periods. At any time when the Borrower shall select, convert
to or renew a LIBOR Rate Option, the Borrower shall notify the Administrative
Agent thereof at least four (4) Business Days prior to the effective date of
such Interest Rate Option, with respect to an Optional Currency Loan, and at
least three (3) Business Days prior to the effective date of such LIBOR Rate
Option with respect to a Dollar Loan, by delivering a Loan Request. The notice
shall specify an Interest Period during which such Interest Rate Option shall
apply. Notwithstanding the preceding sentence, the following provisions shall
apply to any selection of, renewal of, or conversion to a LIBOR Rate Option:
          4.2.1 Amount of Borrowing Tranche. The Dollar Equivalent of each
Borrowing Tranche of Loans under the LIBOR Rate Option shall be in integral
multiples of $1,000,000 and not less than $5,000,000; and

- 38 -



--------------------------------------------------------------------------------



 



          4.2.2 Renewals. In the case of the renewal of a LIBOR Rate Option at
the end of an Interest Period, the first day of the new Interest Period shall be
the last day of the preceding Interest Period, without duplication in payment of
interest for such day.
     4.3 Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Administrative
Agent or upon written demand by the Required Lenders to the Administrative
Agent:
          4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit Fees
and the rate of interest for each Loan otherwise applicable pursuant to
Section 2.8.2 [Letter of Credit Fees] or Section 4.1 [Interest Rate Options],
respectively, shall be increased by 2.0% per annum;
          4.3.2 Other Obligations. Each other Obligation hereunder if not paid
when due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable under the Base Rate Option plus an additional 2.0% per annum
from the time such Obligation becomes due and payable and until it is paid in
full; and
          4.3.3 Acknowledgment. The Borrower acknowledges that the increase in
rates referred to in this Section 4.3 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by Borrower
upon demand by Administrative Agent.
     4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
          4.4.1 Unascertainable. If on any date on which a LIBOR Rate would
otherwise be determined, the Administrative Agent shall have determined that:
          (i) adequate and reasonable means do not exist for ascertaining such
LIBOR Rate, or
          (ii) a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].
          4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any
time any Lender shall have determined that:
          (i) the making, maintenance or funding of any Loan to which a LIBOR
Rate Option applies has been made impracticable or unlawful by compliance by
such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or
          (ii) such LIBOR Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan, or

- 39 -



--------------------------------------------------------------------------------



 



           (iii) after making all reasonable efforts, deposits of the relevant
amount in Dollars or in the Optional Currency (as applicable) for the relevant
Interest Period for a Loan, or to banks generally, to which a LIBOR Rate Option
applies, respectively, are not available to such Lender with respect to such
Loan, or to banks generally, in the interbank eurodollar market,
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].
          4.4.3 Administrative Agent’s and Lender’s Rights. In the case of any
event specified in Section 4.4.1 [Unascertainable] above, the Administrative
Agent shall promptly so notify the Lenders and the Borrower thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrower.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Administrative Agent, or (B) such Lender, in
the case of such notice given by such Lender, to allow the Borrower to select,
convert to or renew a LIBOR Rate Option or select an Optional Currency (as
applicable) shall be suspended until the Administrative Agent shall have later
notified the Borrower, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrower shall, subject to the Borrower’s indemnification
Obligations under Section 5.11 [Indemnity], as to any Loan of the Lender to
which a LIBOR Rate Option applies, on the date specified in such notice either
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or prepay such Loan in accordance with Section 5.6 [Voluntary
Prepayments]. Absent due notice from the Borrower of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date.
     4.5 Selection of Interest Rate Options and Optional Currency. If the
Borrower fails to select a new Interest Period or Optional Currency to apply to
any Borrowing Tranche of Loans under the LIBOR Rate Option at the expiration of
an existing Interest Period applicable to such Borrowing Tranche in accordance
with the provisions of Section 4.2 [Interest Periods], the Borrower shall be
deemed to have converted such Borrowing Tranche to the Base Rate Option or to a
Dollar Loan, as applicable, commencing upon the last day of the existing
Interest Period.

- 40 -



--------------------------------------------------------------------------------



 



5. PAYMENTS
     5.1 Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 11:00 a.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of PNC with
respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans in U.S. Dollars, except that payments of
principal or interest shall be made in the currency in which such Loan was made,
and in immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 11:00 a.m. by the Administrative
Agent with respect to the Loans and such payments are not distributed to the
Lenders on the same day received by the Administrative Agent, the Administrative
Agent shall pay the Lenders the Federal Funds Effective Rate with respect to the
amount of such payments due in Dollars, or the Overnight Rate in the case of
Loans or other amounts due in an Optional Currency, with respect to the amount
of such payments for each day held by the Administrative Agent and not
distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement (including
the Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an “account stated.”
     5.2 Pro Rata Treatment of Lenders. Each borrowing shall be allocated to
each Lender according to its Ratable Share, and each selection of, conversion to
or renewal of any Interest Rate Option and each payment or prepayment by the
Borrower with respect to principal, interest, Commitment Fees, Letter of Credit
Fees, or other fees (except for the Administrative Agent’s Fee and the Issuing
Lender’s fronting fee) or amounts due from the Borrower hereunder to the Lenders
with respect to the Loans, shall (except as otherwise may be provided with
respect to a Defaulting Lender or a Delinquent Lender and except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be made in proportion to the
applicable Loans outstanding from each Lender and, if no such Loans are then
outstanding, in proportion to the Ratable Share of each Lender. Notwithstanding
any of the foregoing, each borrowing or payment or prepayment by the Borrower of
principal, interest, fees or other amounts from the Borrower with respect to
Swing Loans shall be made by or to PNC according to Section 2.5.5 [Borrowings to
Repay Swing Loans].
     5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its Ratable Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and

- 41 -



--------------------------------------------------------------------------------



 



(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
          (i) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and
          (ii) the provisions of this Section 5.3 shall not be construed to
apply to (x) any payment made by the Loan Parties pursuant to and in accordance
with the express terms of the Loan Documents or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Participation Advances to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section 5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, any Lender that fails at any time to comply with the
provisions of this Section 5.3 with respect to purchasing participations from
the other Lenders whereby such Lender’s share of any payment received, whether
by setoff or otherwise, is in excess of its Ratable Share of such payments due
and payable to all of the Lenders, when and to the full extent required by the
provisions of this Agreement, shall be deemed delinquent (a “Delinquent Lender”)
and shall be deemed a Delinquent Lender until such time as each such delinquency
and all of its obligations hereunder are satisfied. A Delinquent Lender shall be
deemed to have assigned any and all payments due to it from the Borrower,
whether on account of or relating to outstanding Loans, Letters of Credit,
interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective Ratable Share of all
outstanding Loans and other unpaid Obligations of any of the Loan Parties. The
Delinquent Lender hereby authorizes the Administrative Agent to distribute such
payments to the nondelinquent Lenders in proportion to their respective Ratable
Share of all outstanding Loans and other unpaid Obligations of any of the Loan
Parties. A Delinquent Lender shall be deemed to have satisfied in full a
delinquency when and if, as a result of application of the assigned payments to
all outstanding Loans and other unpaid Obligations of any of the Loan Parties to
the nondelinquent Lenders, the Lenders’ respective Ratable Share of all
outstanding Loans and unpaid Obligations have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.

- 42 -



--------------------------------------------------------------------------------



 



     5.4 Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
     5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable in the
currency in which such Loan was made on the last day of each Interest Period for
those Loans and, if such Interest Period is longer than three (3) Months, also
on the date that is three (3) Months, six (6) Months and nine (9) Months after
the commencement of such Interest Period, to the extent applicable. Interest on
the principal amount of each Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).
     5.6 Voluntary Prepayments.
          5.6.1 Right to Prepay. The Borrower shall have the right at its option
from time to time to prepay the Loans in the currency in which such Loan was
made in whole or part without premium or penalty (except as provided in
Section 5.6.2 [Replacement of a Lender] below, in Section 5.8 [Increased Costs]
and Section 5.11 [Indemnity]). Whenever the Borrower desires to prepay any part
of the Loans, it shall provide a prepayment notice to the Administrative Agent
by 1:00 p.m. at least one (1) Business Day prior to the date of prepayment of
the Revolving Credit Loans or no later than 1:00 p.m. on the date of prepayment
of Swing Loans, setting forth the following information:
          (x) the date, which shall be a Business Day, on which the proposed
prepayment is to be made;
          (y) a statement indicating the application of the prepayment between
the Revolving Credit Loans and Swing Loans; and
          (z) the total principal amount and the currency of such prepayment,
which shall not be less than the lesser of (i) the Revolving Facility Usage or
(ii) $100,000 for any Swing Loan or $500,000 for any Revolving Credit Loan that
is a LIBOR Rate Loan and $100,000 for any Revolving Credit Loan that is a Base
Rate Loan.
                  All prepayment notices shall be irrevocable. The principal
amount of the Loans for which a prepayment notice is given, together with
interest on such principal amount

- 43 -



--------------------------------------------------------------------------------



 



except with respect to Loans to which the Base Rate Option applies, shall be due
and payable on the date specified in such prepayment notice as the date on which
the proposed prepayment is to be made. Except as provided in Section 4.4.3
[Administrative Agent’s and Lender’s Rights], if the Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied, after giving effect to the
allocations in the preceding sentence, first to Loans to which the Base Rate
Option applies, then to Loans to which the LIBOR Rate Option applies, and then
to the Optional Currency Loans. Any prepayment hereunder shall be subject to the
Borrower’s Obligation to indemnify the Lenders under Section 5.11 [Indemnity].
          5.6.2 Replacement of a Lender. In the event any Lender (i) gives
notice under Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests
compensation under Section 5.8 [Increased Costs], or requires the Borrower to
pay any additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.10 [Taxes], (iii) is a Defaulting Lender, (iv)
becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
          (i) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8 [Successors and Assigns];
          (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.11 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.9.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.10 [Taxes], such assignment will
result in a reduction in such compensation or payments thereafter; and
          (iv) such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

- 44 -



--------------------------------------------------------------------------------



 



     5.7 [Intentionally Omitted].
     5.8 Currency Fluctuations. If on any Computation Date the Dollar Equivalent
Revolving Facility Usage is equal to or greater than the Revolving Credit
Commitments as a result of a change in exchange rates between one (1) or more
Optional Currencies and Dollars, then the Administrative Agent shall notify the
Borrower of the same. The Borrower shall pay or prepay (subject to Borrower’s
indemnity obligations under Sections 5.8 and 5.10) within one (1) Business Day
after receiving such notice such that the Dollar Equivalent Revolving Facility
Usage shall not exceed the aggregate Revolving Credit Commitments after giving
effect to such payments or prepayments.
     5.9 Increased Costs.
          5.9.1 Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;
          (ii) subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan under the LIBOR Rate Option made
by it, or change the basis of taxation of payments to such Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 5.10 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or
          (iii) impose on any Lender, the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or Loan
under the LIBOR Rate Option made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, the Borrower will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.
     In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that it shall have incurred Additional Costs in connection with
any Loans made by such Lender, the Borrower agrees, within five Business Days of
request by such Lender, to pay to such Lender the amount of such Additional
Costs; provided that payments for Additional Costs under this paragraph shall be
without duplication of any other payment under this Section 5.9 [Increased
Costs].

- 45 -



--------------------------------------------------------------------------------



 



          5.9.2 Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.
          5.9.3 Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in
Sections 5.9.1 [Increased Costs Generally] or 5.9.2 [Capital Requirements] and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
          5.9.4 Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     5.10 Taxes.
          5.10.1 Payments Free of Taxes. Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the

- 46 -



--------------------------------------------------------------------------------



 



Borrower shall timely pay the full amount deducted to the relevant Official Body
in accordance with applicable Law.
          5.10.2 Payment of Other Taxes by the Borrower. Without limiting the
provisions of Section 5.10.1 [Payments Free of Taxes] above, the Borrower shall
timely pay any Other Taxes to the relevant Official Body in accordance with
applicable Law.
          5.10.3 Indemnification by the Borrower. The Borrower shall indemnify
the Administrative Agent, each Lender and the Issuing Lender, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.
          5.10.4 Evidence of Payments. As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrower to an Official Body, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
          5.10.5 Status of Lenders. (i) Any Foreign Lender that is entitled to
an exemption from or reduction of withholding tax under the Law of the
jurisdiction in which the Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, with respect to payments hereunder or
under any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding tax, the Administrative Agent
or the Borrower shall be entitled to withhold United States federal income taxes
at the full 30% withholding rate if in its reasonable judgment it is required to
do so under the due diligence requirements imposed upon a withholding agent
under § 1.1441-7(b) of the United States Income Tax Regulations, and any tax so
withheld shall not be subject to indemnification by the Borrower under 5.10.3
above. Further, the Administrative Agent and the Borrower each is indemnified
under § 1.1461-1(e) of the United States Income Tax Regulations against any
claims and demands of any Lender or assignee or participant of a Lender for the
amount of any tax it deducts and withholds in accordance with regulations under
§ 1441 of the Internal Revenue Code. In addition, any Lender or Issuing Lender,
if requested by the Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine (A) whether or not such Lender or Issuing
Lender is subject to withholding taxes, (B) if applicable, the required rate of
withholding, (C)

- 47 -



--------------------------------------------------------------------------------



 



whether or not such Lender or Issuing Lender is entitled to an exemption from,
or reduction in, applicable withholding in respect of all payments to be made to
a Lender or Issuing Lender pursuant to this Agreement or any other Loan
Document, or (D) otherwise to establish the Lender’s or Issuing Lender’s status
for withholding tax purposes in the applicable jurisdiction.
          (ii) Without limiting the generality of the foregoing:
          (a) in the event that the Borrower is resident for tax purposes in the
United States of America, any Foreign Lender shall deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
               (A) two (2) duly completed valid originals of IRS Form W-8BEN (or
successor thereto) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,
               (B) two (2) duly completed valid originals of IRS Form W-8ECI (or
successor thereto),
               (C) two (2) duly completed valid originals of IRS Form W-8 IMY
(or successor thereto) and all required supporting documentation,
               (D) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) two duly completed valid originals of IRS Form W-8BEN, or
               (E) any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower to determine the withholding
or deduction required to be made, or
          (b) to the extent that any Lender or Issuing Lender is a “United
States person” within the meaning of Section 7701(a)(30) of the Code, such
Lender or Issuing shall deliver to the Administrative Agent and the Borrower on
or prior to the date on which such Lender or Issuing Lender becomes a Lender or
Issuing Lender under this Agreement (and from time to time thereafter upon the
request of the Administrative Agent or the Borrower, but only if such Lender or
Issuing Lender is legally entitled to do so) two (2) duly completed valid
originals of IRS Form W-9 or any other form prescribed by applicable Law or
reasonably requested by the Administrative Agent or the Borrower as will enable
the Administrative Agent or the Borrower, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

- 48 -



--------------------------------------------------------------------------------



 



          (iii) Each Lender and Issuing Lender shall promptly notify the
Administrative Agent and the Borrower of any change in its circumstances
relating to the residence for tax purposes or any internal operations or
beneficial ownership of such Lender or Issuing Lender that would modify or
render invalid any previously delivered form or documentation or any claimed
exemption or reduction of Indemnified Taxes.
          5.10.6 Refunds. If any Lender or Issuing Lender determines that it has
actually received a refund (or credit against its future tax liability in lieu
of a refund) of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 5.10, such Lender or Issuing Lender
shall pay to the Borrower an amount equal to such refund or credit in lieu of
such refund (but only to the extent of the indemnity payments actually made, or
additional amounts paid by the Borrower under this Section 5.10 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses incurred by such Lender or Issuing Lender
without interest (other than any interest paid the relevant Official Body
respect to such refund or credit in lieu of refund); provided that the Borrower,
upon the request of such Lender or Issuing Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Official Body) to such Lender or Issuing Lender in the event
such Lender or Issuing Lender is required to repay such refund to such Official
Body and delivers to the Borrower evidence reasonably satisfactory to the
Borrower of such repayment. This Section 5.10.6 shall not be construed to
require any Lender or Issuing Lender to make available its tax returns (or any
information relating to its Taxes that it reasonably deems confidential) to the
Borrower or any other Person.
     5.11 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.10 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including any
loss or expense incurred in liquidating or employing deposits from third parties
and any loss or expense incurred in connection with funds acquired by a Lender
to fund or maintain Loans subject to a LIBOR Rate Option but excluding the
Applicable Margin) which such Lender sustains or incurs as a consequence of any
          (i) payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),
          (ii) attempt by the Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.4 [Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2
[Interest Periods] or notice relating to prepayments under Section 5.6
[Voluntary Prepayments], or
          (iii) default by the Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrower to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.

- 49 -



--------------------------------------------------------------------------------



 



          If any Lender sustains or incurs any such loss or expense, it shall
from time to time notify the Borrower of the amount determined in good faith by
such Lender (which determination may include such assumptions, allocations of
costs and expenses and averaging or attribution methods as such Lender shall
deem reasonable) to be necessary to indemnify such Lender for such loss or
expense. Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.
     5.12 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent may at its option effect settlement on any other Business
Day. These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 5.12 shall
relieve the Lenders of their obligations to fund Revolving Credit Loans on dates
other than a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment].
The Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender’s
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrower to the Administrative Agent
with respect to the Revolving Credit Loans.
     5.13 Judgment Currency.
          5.13.1 Currency Conversion Procedures for Judgments. If for the
purposes of obtaining judgment in any court it is necessary to convert a sum due
hereunder or under a Note in any currency (the “Original Currency”) into another
currency (the “Other Currency”), the parties hereby agree, to the fullest extent
permitted by Law, that the rate of exchange used shall be that at which in
accordance with normal banking procedures each Lender could purchase the
Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.
          5.13.2 Indemnity in Certain Events. The obligation of Borrower in
respect of any sum due from Borrower to any Lender hereunder shall,
notwithstanding any judgment in an Other Currency, whether pursuant to a
judgment or otherwise, be discharged only to the extent that, on the Business
Day following receipt by any Lender of any sum adjudged to be so due in such
Other Currency, such Lender may in accordance with normal banking procedures
purchase the Original Currency with such Other Currency. If the amount of the
Original Currency so purchased is less than the sum originally due to such
Lender in the Original Currency, Borrower agrees, as a separate obligation and
notwithstanding any such judgment or payment, to indemnify such Lender against
such loss.

- 50 -



--------------------------------------------------------------------------------



 



6. REPRESENTATIONS AND WARRANTIES
     6.1 Representations and Warranties. The Loan Parties, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders as follows:
          6.1.1 Organization and Qualification; Power and Authority; Compliance
With Laws; Title to Properties; Event of Default. Each Loan Party and each
Subsidiary of each Loan Party (i) is a corporation, partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (ii) has the lawful power to own
or lease its properties and to engage in the business it presently conducts or
proposes to conduct, (iii) as to the Borrower and each Domestic Subsidiary, is
duly licensed or qualified and in good standing in each jurisdiction listed on
Schedule 6.1.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary, except where the failure to do so would
not cause a Material Adverse Change, (iv) has full power to enter into, execute,
deliver and carry out this Agreement and the other Loan Documents to which it is
a party, to incur the Indebtedness contemplated by the Loan Documents and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so would not cause a Material Adverse Change, and (vi) has
good and marketable title to or valid leasehold interest in all properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens. No Event of Default or Potential Default
exists or is continuing.
          6.1.2 Subsidiaries and Owners; Investment Companies. Schedule 6.1.2
states (i) the name of each of the Borrower’s Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”), and (ii) any options, warrants
or other rights outstanding to purchase any such equity interests referred to in
clause (i) (collectively the “Equity Interests”). The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Equity Interests it purports to own, free and clear in each case of
any Lien and all such Subsidiary Equity Interests have been validly issued,
fully paid and nonassessable. None of the Loan Parties or Subsidiaries of any
Loan Party is an “investment company” registered or required to be registered
under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”
          6.1.3 Validity and Binding Effect. This Agreement and each of the
other Loan Documents (i) has been duly and validly executed and delivered by
each Loan Party which is a party thereto, and (ii) constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto, enforceable against such Loan Party in accordance with
its terms.

- 51 -



--------------------------------------------------------------------------------



 



          6.1.4 No Conflict; Material Agreements; Consents. Neither the
execution and delivery of this Agreement, the other Loan Documents or the
Acquisition Documents by any Loan Party nor the consummation of the transactions
herein or therein contemplated or compliance with the terms and provisions
hereof or thereof by any of them will conflict with, constitute a default under
or result in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party or (ii) any Law or any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
(now or hereafter acquired) of any Loan Party or any of its Subsidiaries (other
than Liens granted under the Loan Documents). There is no default under such
material agreement (referred to above) and none of the Loan Parties or their
Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law which could
result in a Material Adverse Change. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents. To the Borrower’s knowledge, other than customary Laws relating to
preservation of entity capital, there exists no Law or agreement which restricts
or limits the amount of cash and Cash Equivalents which may be transferred by
any Subsidiary organized under the laws of Finland to such Subsidiary’s direct
or indirect owners or to the Loan Parties, other than customary covenants under
the loan and credit facilities permitted under this Agreement.
          6.1.5 Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of such Loan Party at law or in equity
before any Official Body which individually or in the aggregate may result in
any Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which may result in any Material Adverse Change.
          6.1.6 Financial Statements.
          (i) Historical Statements. The Borrower has delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end of the fiscal year ended December 31, 2008. In
addition, the Borrower has delivered to the Administrative Agent copies of its
unaudited consolidated interim financial statements for the fiscal year to date
and as of the end of the fiscal quarter ended September 30, 2009 (all such
annual and interim statements being collectively referred to as the
“Statements”). The Statements were compiled from the books and records
maintained by the Borrower’s management, are correct and complete and fairly
represent the consolidated financial condition of the Borrower and its
Subsidiaries as of the respective dates thereof and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied, subject (in the case of the interim statements) to normal
year-end audit adjustments.

- 52 -



--------------------------------------------------------------------------------



 



          (ii) Accuracy of Financial Statements. Neither the Borrower nor any
Subsidiary of the Borrower has any material liabilities, contingent or
otherwise, or forward or long-term commitments that are not disclosed in the
Statements or in the notes thereto, and except as disclosed therein there are no
unrealized or anticipated losses from any commitments of the Borrower or any
Subsidiary of the Borrower which may cause a Material Adverse Change. Since
December 31, 2008, no Material Adverse Change has occurred.
          6.1.7 Margin Stock. None of the Loan Parties or any Subsidiaries of
any Loan Party engages or intends to engage principally, or as one of its
important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System). No part of the proceeds of any Loan
has been or will be used, immediately, incidentally or ultimately, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.
          6.1.8 Full Disclosure. Neither this Agreement nor any other Loan
Document, nor any of the Acquisition Documents, nor any certificate, statement,
agreement or other documents furnished to the Administrative Agent or any Lender
in connection herewith or therewith, contains any statement by or on behalf of a
Loan Party that is untrue in any material respect of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein, in light of the circumstances under which they were made, not
misleading in any material respect. There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party (other than general economic, market or industry conditions)
which has not been set forth in this Agreement or in the certificates,
statements, agreements or other documents furnished in writing to the
Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.
          6.1.9 Taxes. All material federal, state, local and other tax returns
required to have been filed with respect to each Loan Party and each Subsidiary
of each Loan Party have been filed, and payment or adequate provision has been
made for the payment of all taxes, fees, assessments and other governmental
charges which have or may become due pursuant to said returns or to assessments
received, except to the extent that such taxes, fees, assessments and other
charges are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made.
          6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party
and each Subsidiary of each Loan Party owns or possesses all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted

- 53 -



--------------------------------------------------------------------------------



 



and planned to be conducted by such Loan Party or Subsidiary, without known
possible, alleged or actual conflict with the rights of others.
          6.1.11 Liens in the Collateral. The Liens in the Collateral granted to
the Administrative Agent for the benefit of the Lenders pursuant to the
Collateral Assignment of Contract Rights, the Patent, Trademark and Copyright
Security Agreement, the Pledge Agreements and the Security Agreement
(collectively, the “Collateral Documents”) constitute and will continue to
constitute Prior Security Interests. All filing fees and other expenses in
connection with the perfection of such Liens have been or will be paid by the
Borrower.
          6.1.12 Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.
          6.1.13 ERISA Compliance. (i) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws. Each Plan that is intended to qualify under Section
401(a) of the Code has received a favorable determination letter from the IRS or
an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
               (ii) No ERISA Event has occurred or is reasonably expected to
occur; (a) except as reflected on the projections and financial statements
delivered to the Administrative Agent and the Lenders pursuant to Sections 7.1.1
and 8.3 of this Agreement, no Pension Plan has any unfunded pension liability
(i.e. excess of benefit liabilities over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan for the applicable plan year); (b) neither Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (c) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (d) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
          6.1.14 Environmental Matters. Each Loan Party is and, to the knowledge
of each respective Loan Party, each of its Subsidiaries is and has been in
compliance with applicable Environmental Laws except as disclosed on
Schedule 6.1.14; provided that such matters so disclosed could not in the
aggregate result in a Material Adverse Change.
          6.1.15 Acquisition Documents. The Borrower has delivered to the
Administrative Agent for delivery to the Lenders a true and correct copy of the
Acquisition

- 54 -



--------------------------------------------------------------------------------



 



Documents and any amendments, waivers and other documents executed in connection
therewith, and there has been no other material amendment, waiver or
modification of the Acquisition Documents. All representations and warranties of
the Borrower and, to the best of the Borrower’s knowledge, of EaglePicher
Technologies contained in the Acquisition Documents are true and correct in all
material respects. Upon consummation of the Acquisition OMG Energy Holdings,
Inc. acquired all of the issued and outstanding membership interests of
EaglePicher Technologies.
          6.1.16 Solvency. Before and after giving effect to the initial Loans
hereunder, the Loan Parties on a consolidated basis are Solvent.
     6.2 Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrower shall promptly provide the Administrative
Agent in writing with such revisions or updates to such Schedule as may be
necessary or appropriate to update or correct same; provided, however, that no
Schedule shall be deemed to have been amended, modified or superseded by any
such correction or update, nor shall any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedule be deemed
to have been cured thereby, unless and until the Required Lenders, in their sole
and absolute discretion, shall have accepted in writing such revisions or
updates to such Schedule.
     7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
     The obligation of each Lender to make Loans and of the Issuing Lender to
issue Letters of Credit hereunder is subject to the performance by each of the
Loan Parties of its Obligations to be performed hereunder at or prior to the
making of any such Loans or issuance of such Letters of Credit and to the
satisfaction of the following further conditions:
     7.1 First Loans and Letters of Credit.
          7.1.1 Deliveries. On the Closing Date, the Administrative Agent shall
have received each of the following in form and substance satisfactory to the
Administrative Agent:
          (i) A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (a) the representations and
warranties in this Agreement are true and correct in all material respects,
(b) the Loan Parties are in compliance with each of the covenants and conditions
hereunder, (c) no Event of Default or Potential Default exists and (d) no
Material Adverse Change has occurred since the date of the last audited
financial statements of the Borrower delivered to the Administrative Agent;
          (ii) A certificate dated the Closing Date and signed by the Secretary
or an Assistant Secretary of each of the Loan Parties, certifying as appropriate
as to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized, and also in the states where the

- 55 -



--------------------------------------------------------------------------------



 



failure to qualify would, in the Borrower’s reasonable judgment, cause a
Material Adverse Effect;
          (iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Collateral;
          (iv) The closing of the transactions contemplated under the
Acquisition Documents;
          (v) A written opinion of counsel for the Loan Parties, dated the
Closing Date and as to the matters set forth in Schedule 7.1.1;
          (vi) Evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under this Agreement is in full force and
effect, with additional insured and lender loss payable special endorsements
attached thereto in form and substance satisfactory to the Administrative Agent
and its counsel in their reasonable discretion naming the Administrative Agent
as additional insured and lender loss payee;
          (vii) A duly completed Compliance Certificate as of the last day of
the fiscal quarter of Borrower most recently ended prior to the Closing Date,
signed by an Authorized Officer of Borrower;
          (viii) All material consents required to effectuate the transactions
contemplated hereby, including all regulatory approvals and licenses, absent any
legal or regulatory prohibitions or material restrictions;
          (ix) Evidence that the obligations under the Existing Credit Agreement
have been amended and restated in accordance with the terms of this Agreement,
and all outstanding loans have been reallocated to the Lenders in accordance
with their respective Ratable Share;
          (x) A Lien search in acceptable scope and with acceptable results;
          (xi) Projections of the Borrower and its Subsidiaries through 2013, in
form and substance satisfactory to the Administrative Agent; and
          (xii) Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.
          7.1.2 Payment of Fees. The Borrower shall have paid all fees payable
on or before the Closing Date as required by this Agreement and the
Administrative Agent’s Letter.
     7.2 Each Loan or Letter of Credit. At the time of making any Loans or
issuing any Letters of Credit and after giving effect to the proposed extensions
of credit: (i) the representations and warranties in this Agreement shall be
true and correct in all material respects, (ii) no Event of Default or Potential
Default shall have occurred and be continuing, (iii) the making of the Loans or
issuance of such Letter of Credit shall not contravene any Law applicable to any
Loan Party or Subsidiary of any Loan Party or any of the Lenders; and (iv) the
Borrower

- 56 -



--------------------------------------------------------------------------------



 



shall have delivered to the Administrative Agent a duly executed and completed
Loan Request or to the Issuing Lender an application for a Letter of Credit, as
the case may be.
8. COVENANTS
     The Loan Parties, jointly and severally, covenant and agree that until
Payment In Full, the Loan Parties shall comply at all times with the following
covenants:
     8.1 Affirmative Covenants.
          8.1.1 Preservation of Existence, Etc. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company and, except where
the failure to do so would not cause a Material Adverse Change, its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.].
          8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan Party
shall, and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all Taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except (i) to the
extent that such liabilities, including Taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made, or (ii) where the failure to pay
or discharge such liabilities or Taxes would not result in a Material Adverse
Change.
          8.1.3 Maintenance of Insurance. Each Loan Party shall, and shall cause
each of its Subsidiaries to, insure its properties and assets against loss or
damage by fire and such other insurable hazards as such assets are commonly
insured (including fire, extended coverage, property damage, workers’
compensation, public liability and business interruption insurance) and against
other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by the Administrative Agent. The Loan Parties shall comply with the
covenants and provide the endorsement set forth on Schedule 8.1.3 relating to
property and related insurance policies covering the Collateral.
          8.1.4 Maintenance of Properties and Leases. Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain in good repair, working order
and condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.
          8.1.5 Visitation Rights. Each Loan Party shall, and shall cause each
of its Subsidiaries to, permit any of the officers or authorized employees or
representatives of the

- 57 -



--------------------------------------------------------------------------------



 



Administrative Agent or any of the Lenders to visit and inspect any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as any of the Lenders may reasonably
request, provided that each Lender shall provide the Borrower and the
Administrative Agent with reasonable notice prior to any visit or inspection.
          8.1.6 Keeping of Records and Books of Account. The Borrower shall, and
shall cause each Subsidiary of the Borrower to, maintain and keep proper books
of record and account which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
          8.1.7 Compliance with Laws; Use of Proceeds. Each Loan Party shall,
and shall cause each of its Subsidiaries to, comply with all applicable Laws,
including all Environmental Laws, in all respects; provided that it shall not be
deemed to be a violation of this Section 8.1.7 if any failure to comply with any
Law would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would constitute a
Material Adverse Change. The Loan Parties will use the Letters of Credit and the
proceeds of the Loans only in accordance with Section 2.7 [Use of Proceeds] and
as permitted by applicable Law.
          8.1.8 Further Assurances. Each Loan Party shall, from time to time, at
its expense, faithfully preserve and protect the Administrative Agent’s Lien on
and Prior Security Interest in the Collateral and all other real and personal
property of the Loan Parties whether now owned or hereafter acquired as a
continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Administrative Agent in its
reasonable discretion may deem necessary or advisable from time to time in order
to preserve, perfect and protect the Liens granted under the Loan Documents and
to exercise and enforce its rights and remedies thereunder with respect to the
Collateral.
          8.1.9 Anti-Terrorism Laws. None of the Loan Parties is or shall be
(i) a Person with whom any Lender is restricted from doing business under
Executive Order No. 13224 or any other Anti-Terrorism Law, (ii) engaged in any
business involved in making or receiving any contribution of funds, goods or
services to or for the benefit of such a Person or in any transaction that
evades or avoids, or has the purpose of evading or avoiding, the prohibitions
set forth in any Anti-Terrorism Law, or (iii) otherwise in violation of any
Anti-Terrorism Law. The Loan Parties shall provide to the Lenders any
certifications or information that a Lender requests to confirm compliance by
the Loan Parties with Anti-Terrorism Laws.
          8.1.10 Lien Waiver Agreements. Each Loan Party shall use its
commercially reasonable best efforts to obtain and deliver to the Administrative
Agent within forty (45) days after the Closing Date an executed Lien Waiver
Agreement from the lessor for each leased Collateral location where the value of
the Collateral at such location is greater than $2,000,000.

- 58 -



--------------------------------------------------------------------------------



 



          8.1.11 Harko C.V. Pledge Agreement. On or before March 31, 2010 (or
such later date as agreed to by the Administrative Agent in its sole
discretion), the Borrower and OM Holdings, Inc. shall (i) cause the Articles of
Limited Partnership of Harko C.V. to be amended in order to authorize a pledge
by each of its partners of 65% of their respective ownership interests in Harko
C.V., and (ii) execute and deliver in favor of the Administrative Agent, as
security for the Obligations, 65% of their respective ownership interests in
Harko C.V. pursuant to a Pledge Agreement governed by Netherlands law which has
terms consistent with the Pledge Agreement governed by New York law but as so
modified to conform to Netherlands law.
     8.2 Negative Covenants.
          8.2.1 Indebtedness. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Indebtedness, except:
          (i) Indebtedness under the Loan Documents;
          (ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including
any refinancings, extensions, renewals or refundings thereof; provided there is
no increase in the amount thereof or other significant change in the terms
thereof unless otherwise specified on Schedule 8.2.1;
          (iii) Indebtedness of the Borrower and its Domestic Subsidiaries with
respect to Purchase Money Security Interests not exceeding $10,000,000 at any
time in aggregate amount of unpaid principal loans and deferred payments
(including, without limitation, imputed principal under capitalized leases);
          (iv) Indebtedness incurred by the Borrower and its Subsidiaries which
does not exceed the Equivalent Amount of $25,000,000 in the aggregate principal
amount at any time;
          (v) Indebtedness of a Loan Party owing to another Loan Party which is
subordinated pursuant to the Intercompany Subordination Agreement, and
Indebtedness of a Loan Party owing to a Subsidiary which is not a Loan Party and
which is subordinated on terms and conditions satisfactory to the Administrative
Agent;
          (vi) Indebtedness of Subsidiaries that are not Loan Parties owing to
Loan Parties to the extent permitted under Section 8.2.4(xi), and Indebtedness
of Subsidiaries that are not Loan Parties owing to Subsidiaries that are not
Loan Parties;
          (vii) Any (i) Lender Provided Interest Rate Hedge, (ii) other Interest
Rate Hedge approved by the Administrative Agent, or (iii) Indebtedness under any
Other Lender Provided Financial Services Product or under any currency swap or
hedging arrangement or commodity hedging arrangement approved in writing by the
Administrative Agent; provided however, the Loan Parties and their Subsidiaries
shall enter into Lender Provided Interest Rate Hedges, other Interest Rate
Hedges and currency swap or hedging arrangements or commodity hedging
arrangements for hedging (rather than speculative) purposes
          (viii) Guaranties permitted under Section 8.2.3; and

- 59 -



--------------------------------------------------------------------------------



 



          (ix) Indebtedness secured by a Lien permitted under clause (x) of the
definition of Permitted Liens.
          8.2.2 Liens; Lien Covenants; Restrictions on Funds Transfer. Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to, at
any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens. Each of the Loan
Parties shall not at any time enter into any agreement (other than this
Agreement and the agreements which govern the Indebtedness set forth on
Schedule 8.2.1), or adopt any charter or other governing document provision,
prohibiting the creation or assumption of any Lien upon any of the property or
assets of the Loan Parties, other than agreements which relate to purchase money
financing and capital leases permitted under Section 8.2.1(iii), provided that
the prohibitions on Liens in such agreements relate only to the assets subject
to such financing or lease, and other prohibitions, if any, as required by Law.
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, enter into any agreement (other than this Agreement and the
agreements which govern the Indebtedness set forth on Schedule 8.2.1), or adopt
any charter or other governing document provision, prohibiting the transfer of
funds among the Loan Parties and their Subsidiaries, except to the extent, if
any, required by Law.
          8.2.3 Guaranties. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time, directly or indirectly, become
or be liable in respect of any Guaranty, or assume, guarantee, become surety
for, endorse or otherwise agree, become or remain directly or contingently
liable upon or with respect to any obligation or liability of any other Person,
except for (i) Guaranties of Indebtedness of the Loan Parties and their
Subsidiaries permitted hereunder, (ii) Guaranties by Subsidiaries that are not
Loan Parties of the Indebtedness of other Subsidiaries, and (iii) those
Guaranties existing on the date hereof and identified on Schedule 8.2.3 hereto.
          8.2.4 Loans and Investments. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, at any time make or suffer to
remain outstanding any loan or advance to, or purchase, acquire or own any
stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) or limited liability company interest in, or any other
investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing, except:
          (i) trade credit extended on usual and customary terms in the ordinary
course of business;
          (ii) advances to employees to meet expenses incurred by such employees
in the ordinary course of business;
          (iii) Permitted Investments;
          (iv) loan advances and investments by Subsidiaries which are not Loan
Parties in other Subsidiaries which are not Loan Parties;
          (v) loans, advances and investments in Loan Parties; provided however,
in the case of any loan to a Loan Party, such loan shall be subordinated
pursuant to the terms of the

- 60 -



--------------------------------------------------------------------------------



 



Intercompany Subordination Agreement or, in the case of a loan by a Subsidiary
which is not a Loan Party, on terms and conditions satisfactory to the
Administrative Agent.
          (vi) loans, advances and investments by Loan Parties and their
Subsidiaries as set forth on Schedule 8.2.4 hereto.
          (vii) investments acquired by a Loan Party (A) in exchange for any
other investment held by such Loan Party in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other investment, or (B) as a result of a foreclosure by such Loan Party with
respect to any secured investment or other transfer of title with respect to any
secured investment in default;
          (viii) investments by a Loan Party in Interest Rate Hedge agreements;
          (ix) loans, advances and investments of any Person which are
outstanding at the time such Person becomes a Subsidiary of the Borrower as a
result of a Permitted Acquisition, but not any increase in the amount thereof;
          (x) advances to any supplier who is not an Affiliate, consisting of
prepayments for raw materials purchased for consumption or processing in the
ordinary course of business and pursuant to arrangements designed to assure an
adequate supply of such raw materials; and
          (xi) other loans, advances and investments, including without
limitation, loans advances and investments by Loan Parties in Subsidiaries which
are not Loan Parties, not exceeding $15,000,000 in any fiscal year.
          8.2.5 Dividends and Related Distributions. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, make or pay, or
agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its shares of capital stock, partnership
interests or limited liability company interests on account of the purchase,
redemption, retirement or acquisition of its shares of capital stock (or
warrants, options or rights therefor), partnership interests or limited
liability company interests, except (i) dividends and distributions made by a
Loan Party or a Subsidiary of a Loan Party to the Loan Party or Subsidiary of a
Loan Party which own the ownership interests of the Person making such dividend
or distribution, (ii) dividends or other distributions payable to another Loan
Party, and (iii) so long as no Potential Default or Event of Default shall have
occurred and be continuing, dividends and distributions made by the Borrower to
its shareholders not in excess in any fiscal year of the greater of (a)
$10,000,000, and (b) twelve and one-half percent (12.5%) of the Borrower’s
consolidated net income for such fiscal year as calculated in accordance with
GAAP.
          8.2.6 Liquidations, Mergers, Consolidations, Acquisitions. Each of the
Loan Parties shall not, and shall not permit any of its Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person; provided that:

- 61 -



--------------------------------------------------------------------------------



 



               (1) any Loan Party other than the Borrower may consolidate or
merge into another Loan Party which is wholly-owned by one or more of the other
Loan Parties.
               (2) the Borrower or any of its Subsidiaries (for the purposes of
this clause (2), an “Acquirer”) may acquire, whether by purchase or by merger,
(A) not less than ninety percent (90%) of the ownership interests of another
Person or (B) substantially all of assets of another Person or of a business or
division of another Person (each, a “Permitted Acquisition”), provided that each
of the following requirements is met:
          (i) if such Acquirer is acquiring the ownership interests in such
Person, such Person shall execute a Joinder Agreement and join this Agreement as
a Guarantor as and to the extent required pursuant to Section 11.13 [Joinder of
Loan Party] on or before the date of such acquisition;
          (ii) if such Acquirer is acquiring assets of such Person the Acquirer
shall comply with Section 11.13 [Joinder of Loan Party] as and to the extent
required thereby on or before the date of such acquisition;
          (iii) the board of directors or other equivalent governing body of
such Person shall have approved such acquisition;
          (iv) the business acquired, or the business conducted by the Person
whose ownership interests are being acquired, as applicable, shall be reasonably
related to as one or more line or lines of business conducted by the Loan
Parties and shall comply with Section 8.2.10 [Continuation of or Change in
Business];
          (v) no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such acquisition;
          (vi) the Borrower shall demonstrate that it shall be in compliance
with the covenants contained in Sections 8.2.15 and 8.2.16 hereof after giving
effect to such acquisition (including in such computation Indebtedness or other
liabilities assumed or incurred in connection with such acquisition and income
earned or expenses incurred by the Person, business or assets to be acquired
prior to the date of such acquisition),
          (vii) if after giving effect to such acquisition, the Borrower’s
Liquidity on a pro forma basis is less than $175,000,000, then the aggregate
Consideration for all acquisitions shall not exceed $50,000,000 in any fiscal
year of the Borrower (provided however, that acquisitions consummated when the
Borrower’s Liquidity on a pro forma basis is equal to or greater than
$175,000,000 shall not be included in computing the aggregate acquisitions for
the purpose of determining compliance with such $50,000,000 maximum limitation);
and
          (viii) for acquisitions having Consideration in excess of $25,000,000,
the Loan Parties shall deliver to the Administrative Agent (a) at least twenty
(20) days before such acquisition, all financial statements received respect to
the Persons or assets proposed to be acquired, (b) at least ten (10) days before
such acquisition, drafts of any agreements proposed to be entered into by such
Loan Parties in connection with such acquisition, and (c) prior to the date of
such acquisition, execution copies of such agreements entered into by such Loan
Parties in

- 62 -



--------------------------------------------------------------------------------



 



connection with such acquisition and a Collateral Assignment with respect to the
acquisition agreement, and shall deliver to the Administrative Agent such other
information about such Person or its assets as any Loan Party may reasonably
require.
               (3) any Subsidiary of a Loan Party may be liquidated or dissolved
if it is inactive or if all or substantially all of the assets of such
Subsidiary have been transferred by dividend or distribution, sold or otherwise
disposed of in compliance with the terms of this Agreement,
               (4) Any Subsidiary of a Loan Party may merge into its parent upon
10 Business Days’ notice to the Administrative Agent.
               (5) Any Subsidiary that is not a Loan Party may merge into any
other Subsidiary that is not a Loan Party which is wholly-owned by one or more
of the other Loan Parties.
Notwithstanding anything to the contrary contained herein, so long as no Event
of Default or Potential Default then exists, the Borrower may in its discretion
(i) cause OMG Electronic Chemicals (M) Sdn. Bhd., formed under the laws of
Malaysia (“OMG Malaysia”), to become a Subsidiary of Harko CV, a Netherland
partnership (and upon consummation of such transfer, any Lien of the
Administrative Agent in the equity interests of OMG Malaysia shall be released),
and (ii) convert OMG Electronic Chemicals, Inc. from a corporation to a limited
liability company, so long as such limited liability company executes and
delivers to the Administrative Agent such Loan Documents or joinders, amendments
and supplements to Loan Documents as the Administrative Agent may reasonably
request.
          8.2.7 Dispositions of Assets or Subsidiaries. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, sell, convey,
assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:
          (i) transactions involving the sale of inventory in the ordinary
course of business;
          (ii) any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of such Loan
Party’s or such Subsidiary’s business;
          (iii) (a) any sale, transfer or lease of assets by any wholly owned
Subsidiary of such Loan Party to another Loan Party, (b) any sale or transfer of
equity interests in a Foreign Subsidiary as part of the transactions described
in the last paragraph of Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (c) any sale or transfer of equity interests in a Foreign
Subsidiary to another Foreign Subsidiary;

- 63 -



--------------------------------------------------------------------------------



 



          (iv) the sale by OMG Harjavalta Chemicals Holding BV, a Netherlands
corporation, of its ownership interests in O.M.G. Chemicals Pte. Ltd, a
Singapore company, to OMG Kokkola Chemicals Holding (Two) BV, a Netherlands
corporation;
          (v) any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased within the
parameters of Section 8.2.14 [Capital Expenditures and Leases]; provided such
substitute assets are subject to the Lenders’ Prior Security Interest; and
          (vi) any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (i) through (v) above, provided that
the aggregate amount of all such sales, transfers and leases does not exceed
$25,000,000 in the aggregate in any fiscal year of the Borrower.
          8.2.8 Affiliate Transactions. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, enter into or carry out any
transaction with any Affiliate of any Loan Party (including purchasing property
or services from or selling property or services to any Affiliate of any Loan
Party or other Person) unless such transaction is not otherwise prohibited by
this Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm’s-length terms and conditions and is in accordance with all
applicable Law; except that there shall be permitted (i) sales of goods to the
Congo Joint Venture in the ordinary course of business consistent with past
practices, and (ii) agreements and transactions with and payments to officers,
directors and shareholders which are either (A) entered into in the ordinary
course of business and not prohibited by any of the provisions of this
Agreement, or (B) entered into outside the ordinary course of business, approved
by the directors or shareholders of the Borrower, and not prohibited by any of
the provisions of this Agreement.
          8.2.9 Subsidiaries, Partnerships and Joint Ventures. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to own or create
directly or indirectly any Subsidiaries other than (i) any Subsidiary which has
joined this Agreement as Guarantor on the Closing Date; (ii) any Non-Material
Subsidiary, (iii) any CFC existing on the Closing Date and any CFC created or
acquired after the Closing Date as permitted under Section 8.2.4, (iv) any
Subsidiary that is not a CFC formed after the Closing Date which joins this
Agreement as a Guarantor by delivering to the Administrative Agent (A) a signed
Guarantor Joinder; (B) documents in the forms described in Section 7.1 [First
Loans] modified as appropriate; and (C) documents necessary to grant and perfect
Prior Security Interests to the Administrative Agent for the benefit of the
Lenders in the equity interests of (or, as to CFCs, 65% of the equity interest
of), and Collateral held by, such Subsidiary, excluding the equity interests
held in any Foreign Holding Company, provided that recourse under the Guaranty
of any Foreign Holding Company shall be limited to the Collateral pledged to
secure such Guaranty. Except as set forth on Schedule 8.2.9, each of the Loan
Parties shall not become or agree to become a party to a Joint Venture unless
(i) the investment in such Joint Venture is permitted under Section 8.2.4(xi),
and (ii) such Loan Party is not liable for the obligations of such Joint Venture
by operation of Law.
          8.2.10 Continuation of or Change in Business. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, engage in any
business other than the

- 64 -



--------------------------------------------------------------------------------



 



providing of specialty chemicals, advances materials, electrochemical energy
storage and unique technologies to customers in sectors including but not
limited to rechargeable batteries, electronic devices, cutting tools,
petrochemical catalysts, electronics manufacturing, industrial coatings,
defense, aerospace and medical devices, substantially as conducted and operated
by such Loan Party or Subsidiary during the present fiscal year, and such Loan
Party or Subsidiary shall not permit any material change in such business. Each
Foreign Holding Company shall not engage in any business or operations or
acquire any assets or incur any liabilities other than (i) holding the ownership
interests of one or more CFC’s, and (ii) such other activities as are required
or prudent in connection with the maintenance of good standing and
administration of such Loan Party.
          8.2.11 Fiscal Year. The Borrower shall not, and shall not permit any
Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning January 1 and ending December 31; provided that certain Foreign
Subsidiaries may have taxable years that end on a date other than December 31.
          8.2.12 Issuance of Stock. Each of the Loan Parties shall not, and
shall not permit any of their Subsidiaries to, issue any additional shares of
its capital stock or any options, warrants or other rights in respect thereof,
unless, to the extent that the other shares, options, warrants and other rights
of the issuing Subsidiaries are required to be Collateral, such shares, options,
warrants and other rights are pledged to the Administrative Agent; provided
however, that the foregoing restriction shall not apply to shares of capital
stock, options or warrants of the Borrower which do not result in a violation of
Section 9.1.10 [Change of Control].
          8.2.13 Changes in Organizational Documents. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, amend in any respect
its certificate of incorporation (including any provisions or resolutions
relating to capital stock), by-laws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents without providing at least twenty
(20) calendar days’ prior written notice to the Administrative Agent and the
Lenders and, in the event such change would be adverse to the Lenders as
determined by the Administrative Agent in its sole discretion, obtaining the
prior written consent of the Required Lenders.
          8.2.14 Capital Expenditures and Leases. Capital expenditures
(determined under GAAP) of the Borrower and its Subsidiaries on a consolidated
basis shall not exceed $50,000,000 in any fiscal year.
          8.2.15 Maximum Leverage Ratio. The Loan Parties shall not at any time
permit the Leverage Ratio, calculated as of the end of each fiscal quarter for
the four fiscal quarters then ended, to exceed 2.50 to 1.00.
          8.2.16 Minimum Interest Coverage Ratio. The Loan Parties shall not
permit the Interest Coverage Ratio of the Borrower and its Subsidiaries,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended, to be less than 3.50 to 1.00.
     8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders.

- 65 -



--------------------------------------------------------------------------------



 



          8.3.1 Quarterly Financial Statements. As soon as available and in any
event within forty-five (45) calendar days after the end of each of the first
three fiscal quarters in each fiscal year, financial statements of the Borrower,
consisting of a Form 10-Q, a consolidated and consolidating balance sheet as of
the end of such fiscal quarter and related consolidated and consolidating
statements of income, stockholders’ equity and cash flows for the fiscal quarter
then ended and the fiscal year through that date, all in reasonable detail and
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, President or Chief Financial Officer of the Borrower as having been
prepared in accordance with GAAP, consistently applied, and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year.
          8.3.2 Annual Financial Statements. As soon as available and in any
event within ninety (90) days after the end of each fiscal year of the Borrower,
financial statements of the Borrower consisting of a Form 10-K, a consolidated
and consolidating balance sheet as of the end of such fiscal year, and related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows for the fiscal year then ended, all in reasonable detail and setting
forth in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants
of nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents.
          8.3.3 Certificate of the Borrower. Concurrently with the financial
statements of the Borrower furnished to the Administrative Agent and to the
Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements], a certificate (each a “Compliance Certificate”)
of the Borrower signed by the Chief Executive Officer, President, Chief
Financial Officer or Treasurer of the Borrower, in the form of Exhibit 8.3.3.
          8.3.4 Notices.
               8.3.4.1 Default. Promptly after any Authorized Officer, or the
President of EaglePicher Technologies, or any of the Borrower’s (a) Vice
President, General Manager, Specialty Chemicals, (b) Vice President, Strategic
Planning, Development and Investor Relations, and (c) Vice President,
Information Technology, has learned of the occurrence of an Event of Default or
Potential Default, a certificate signed by an Authorized Officer setting forth
the details of such Event of Default or Potential Default and the action which
such Loan Party proposes to take with respect thereto.
               8.3.4.2 Litigation. Promptly after the commencement thereof,
notice of all actions, suits, proceedings or investigations before or by any
Official Body or any other Person against any Loan Party or Subsidiary of any
Loan Party which relate to the Collateral, involve a claim or series of claims
in excess of $25,000,000 or which if adversely determined would constitute a
Material Adverse Change.

- 66 -



--------------------------------------------------------------------------------



 



               8.3.4.3 Government Contracts. With respect to any contract
between the Borrower or any Subsidiary of the Borrower and a customer which is
an Official Body, promptly after the receipt thereof, notice of all written
termination notices (other than at the scheduled termination date), claims
notices, or contract adjustments other than in the ordinary course of business
which the Borrower or such Subsidiary receives from such Official Body.
               8.3.4.4 Organizational Documents. Within the time limits set
forth in Section 8.2.13 [Changes in Organizational Documents], any amendment to
the organizational documents of any Loan Party.
               8.3.4.5 Erroneous Financial Information. Immediately in the event
that the Borrower or its accountants conclude or advise that any previously
issued financial statement, audit report or interim review should no longer be
relied upon or that disclosure should be made or action should be taken to
prevent future reliance.
               8.3.4.6 ERISA Event. Immediately upon the occurrence of any ERISA
Event.
               8.3.4.7 Other Reports. Promptly upon their becoming available to
the Borrower:
          (i) Annual Budget. The annual budget and any forecasts or projections
of the Borrower, to be supplied not later than the last day of February of the
fiscal year to which any of the foregoing may be applicable,
          (ii) Management Letters. Any reports including management letters
submitted to the Borrower by independent accountants in connection with any
annual, interim or special audit,
          (iii) SEC Reports; Shareholder Communications. Reports, including
Forms 10-K, 10-Q and 8-K, registration statements and prospectuses and other
shareholder communications, filed by the Borrower with the Securities and
Exchange Commission,
          (iv) Other Information. Such other reports and information as any of
the Lenders may from time to time reasonably request.
9. DEFAULT
     9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):
          9.1.1 Payments Under Loan Documents. The Borrower shall fail to pay
any principal of any Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity) or any Reimbursement Obligation on
the date on which such principal or Reimbursement Obligation becomes due in
accordance with the terms hereof, or the Borrower shall fail to pay any interest
or other amount owing hereunder or under the other Loan

- 67 -



--------------------------------------------------------------------------------



 



Documents within three (3) Business Days after the date on which such amount
becomes due in accordance with the terms hereof or thereof;
          9.1.2 Breach of Warranty. Any representation or warranty made at any
time by any of the Loan Parties herein or by any of the Loan Parties in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time it was made or
furnished;
          9.1.3 Breach of Negative Covenants or Visitation Rights. Any of the
Loan Parties shall default in the observance or performance of any covenant
contained in Section 8.1.5 [Visitation Rights] or Section 8.2 [Negative
Covenants];
          9.1.4 Breach of Other Covenants. Any of the Loan Parties shall default
in the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of fifteen (15) Business Days;
          9.1.5 Defaults in Other Agreements or Indebtedness. A default or event
of default shall occur at any time under the terms of any other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which any Loan Party or Subsidiary of any Loan Party may be obligated as a
borrower or guarantor in excess of $10,000,000 in the aggregate, and such
breach, default or event of default consists of the failure to pay (beyond any
period of grace permitted with respect thereto, whether waived or not) any
Indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
Indebtedness (unless such right shall have been permanently waived) or the
termination of any commitment to lend;
          9.1.6 Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $10,000,000 in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;
          9.1.7 Loan Document Unenforceable. Any of the Loan Documents shall
cease to be legal, valid and binding agreements enforceable against the party
executing the same or such party’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;
          9.1.8 Uninsured Losses; Proceedings Against Assets. There shall occur
any material uninsured damage to or loss, theft or destruction of any assets of
the Loan Parties or any of their Subsidiaries in excess of $25,000,000, or any
other of the Loan Parties’ or any of their Subsidiaries’ assets in excess of
$10,000,000 are attached, seized, levied upon or subjected to a writ or distress
warrant; or such come within the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors and the same is not cured within thirty
(30) days thereafter;

- 68 -



--------------------------------------------------------------------------------



 



          9.1.9 Events Relating to Plans and Benefit Arrangements. (i) An ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of Borrower
under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in
an aggregate amount in excess of $25,000,000, or (ii) Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $25,000,000;
          9.1.10 Change of Control. (i) Any person or group of persons (within
the meaning of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934,
as amended) shall have acquired beneficial ownership of (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under said Act)
30% or more of the voting capital stock of the Borrower; or (ii) within a period
of twelve (12) consecutive calendar months, individuals who were directors of
the Borrower on the first day of such period shall cease to constitute a
majority of the board of directors of the Borrower;
          9.1.11 Cessation of Business. Any Loan Party or Subsidiary of a Loan
Party ceases to conduct its business as contemplated, except as expressly
permitted under Section 8.2.6 [Liquidations, Mergers, Etc.] or 8.2.7
[Dispositions of Assets or Subsidiaries], or any Loan Party or Subsidiary of a
Loan Party is enjoined, restrained or in any way prevented by court order from
conducting all or any material part of its business and such injunction,
restraint or other preventive order is not dismissed within thirty (30) days
after the entry thereof;
          9.1.12 Relief Proceedings. (i) A Relief Proceeding shall have been
instituted against any Loan Party or Subsidiary of a Loan Party and such Relief
Proceeding shall remain undismissed or unstayed and in effect for a period of
thirty (30) consecutive days or such court shall enter a decree or order
granting any of the relief sought in such Relief Proceeding, (ii) any Loan Party
or Subsidiary of a Loan Party institutes, or takes any action in furtherance of,
a Relief Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party
ceases to be Solvent or admits in writing its inability to pay its debts as they
mature.
     9.2 Consequences of Event of Default.
          9.2.1 Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under
Sections 9.1.1 through 9.1.10 shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrower, declare the unpaid principal amount of
the Notes then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrower to the Lenders hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower

- 69 -



--------------------------------------------------------------------------------



 



hereby pledges to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and
          9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an
Event of Default specified under Section 9.1.12 [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and
          9.2.3 Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates and any participant of such Lender or Affiliate which has agreed in
writing to be bound by the provisions of Section 5.3 [Sharing of Payments] is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Lender or any such Affiliate or participant to or for the
credit or the account of any Loan Party against any and all of the Obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender, Affiliate or participant,
irrespective of whether or not such Lender, Issuing Lender, Affiliate or
participant shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Lender different from the branch or office holding such deposit or
obligated on such Indebtedness. The rights of each Lender, the Issuing Lender
and their respective Affiliates and participants under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender or their respective Affiliates and participants
may have. Each Lender and the Issuing Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application; and
          9.2.4 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
all Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:
          (i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lenders or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the

- 70 -



--------------------------------------------------------------------------------



 



like and reasonable expenses incurred to sell or otherwise realize on, or
prepare for sale or other realization on, any of the Collateral;
          (ii) second, to the repayment of all Obligations then due and unpaid
of the Loan Parties to the Lenders or their Affiliates incurred under this
Agreement or any of the other Loan Documents or agreements evidencing any Lender
Provided Interest Rate Hedge or Other Lender Provided Financial Service
Products, whether of principal, interest, fees, expenses or otherwise and to
cash collateralize the Letter of Credit Obligations, ratably among the Lenders
in proportion to the respective amounts payable to them with respect to such
Obligations; and
          (iii) the balance, if any, as required by Law.
10. THE ADMINISTRATIVE AGENT
     10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
     10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

- 71 -



--------------------------------------------------------------------------------



 



          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     10.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative

- 72 -



--------------------------------------------------------------------------------



 



Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 10 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
     10.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Lender and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with approval from the Borrower (so long as no
Event of Default has occurred and is continuing), to appoint a successor, such
approval not to be unreasonably withheld or delayed. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     If PNC resigns as Administrative Agent under this Section 10.6, PNC shall
also resign as an Issuing Lender. Upon the appointment of a successor
Administrative Agent hereunder, such successor shall (i) succeed to all of the
rights, powers, privileges and duties of PNC as the retiring Issuing Lender and
Administrative Agent and PNC shall be discharged from all of its respective
duties and obligations as Issuing Lender and Administrative Agent under the Loan
Documents, and (ii) issue letters of credit in substitution for the Letters of
Credit issued by PNC,

- 73 -



--------------------------------------------------------------------------------



 



if any, outstanding at the time of such succession or make other arrangement
satisfactory to PNC to effectively assume the obligations of PNC with respect to
such Letters of Credit.
     10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers or Sole Bookrunner listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
     10.9 Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) between the
Borrower and Administrative Agent, as amended from time to time.
     10.10 Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Disposition of
Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions] or approved by the Required Lenders, and (ii) any Guarantor from
its obligations under the Guaranty Agreement if the ownership interests in such
Guarantor are sold or otherwise disposed of or transferred to persons other than
Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.7 [Disposition of Assets or Subsidiaries] or 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].
     10.11 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

- 74 -



--------------------------------------------------------------------------------



 



11. MISCELLANEOUS
     11.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:
          11.1.1 Increase of Commitment. Increase the amount of the Revolving
Credit Commitment of any Lender hereunder without the consent of such Lender;
          11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), any
Reimbursement Obligation, the Commitment Fee or any other fee payable to any
Lender, or reduce the principal amount of or the rate of interest borne by any
Loan or reduce the Commitment Fee or any other fee payable to any Lender,
without the consent of each Lender directly affected thereby;
          11.1.3 Release of Collateral or Guarantor. Except for sales of assets
permitted by Section 8.2.7 [Disposition of Assets or Subsidiaries], release all
or any material portion of the Collateral or any Guarantor from its Obligations
under the Guaranty Agreement without the consent of all Lenders (other than
Defaulting Lenders); or
          11.1.4 Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of
Lenders], 10.3 [Exculpatory Provisions, Etc.] or 5.3 [Sharing of Payments by
Lenders] or this Section 11.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Lenders (other than Defaulting
Lenders);
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1.1 through 11.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].
     11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future

- 75 -



--------------------------------------------------------------------------------



 



exercise thereof or operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any further exercise thereof or of any other right,
power, remedy or privilege. The rights and remedies of the Administrative Agent
and the Lenders under this Agreement and any other Loan Documents are cumulative
and not exclusive of any rights or remedies which they would otherwise have.
     11.3 Expenses; Indemnity; Damage Waiver.
          11.3.1 Costs and Expenses. The Borrower shall pay (i) all
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), and shall pay all fees and time charges and disbursements
for attorneys who may be employees of the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent’s regular employees and agents engaged periodically to
perform audits of the Loan Parties’ books, records and business properties.
          11.3.2 Indemnification by the Borrower. The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the
Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) breach of representations, warranties
or covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim,

- 76 -



--------------------------------------------------------------------------------



 



litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or arising under Environmental
Laws or pertaining to environmental matters, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or such Indemnitee’s Subsidiaries or the officers,
directors, employees, agents, advisors and other representatives of such
Indemnitee or its Subsidiaries, or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
          11.3.3 Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under Sections 11.3.1
[Costs and Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.
          11.3.4 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
          11.3.5 Payments. All amounts due under this Section shall be payable
not later than ten (10) days after demand therefor.
     11.4 Holidays. Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day

- 77 -



--------------------------------------------------------------------------------



 



preceding the Expiration Date if the Expiration Date is not a Business Day.
Whenever any payment or action to be made or taken hereunder (other than payment
of the Loans) shall be stated to be due on a day which is not a Business Day,
such payment or action shall be made or taken on the next following Business
Day, and such extension of time shall not be included in computing interest or
fees, if any, in connection with such payment or action.
     11.5 Notices; Effectiveness; Electronic Communication.
          11.5.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 11.5.2 [Electronic Communications], shall be
effective as provided in such Section.
          11.5.2 Electronic Communications. Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          11.5.3 Change of Address, Etc. Any party hereto may change its
address, e-mail address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto.

- 78 -



--------------------------------------------------------------------------------



 



     11.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
     11.7 Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrower
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.
     11.8 Successors and Assigns.
          11.8.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          11.8.2 Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
          (i) Minimum Amounts.
               (A) in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

- 79 -



--------------------------------------------------------------------------------



 



               (B) in any case not described in clause (i)(A) of this
Section 11.8.2, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than $5,000,000,
in the case of any assignment in respect of the Revolving Credit Commitment of
the assigning Lender, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
          (iii) Required Consents. No consent shall be required for any
assignment except for the consent of the Administrative Agent (which shall not
be unreasonably withheld or delayed) and:
               (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and
               (B) the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
          (iv) Assignment and Assumption Agreement. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement, together with a processing and recordation fee of
$3,500, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire provided by the
Administrative Agent.
          (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption

- 80 -



--------------------------------------------------------------------------------



 



Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4 [LIBOR Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available], 5.8 [Increased Costs], and
11.3 [Expenses, Indemnity; Damage Waiver] with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 11.8.2 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.8.4 [Participations].
          11.8.3 Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain a record of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time. Such
register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is in such register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
          11.8.4 Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders, Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 11.1.1
[Increase of Commitment, Etc.], 11.1.2 [Extension of Payment, Etc.], or 11.1.3
[Release of Collateral or Guarantor]). Subject to Section 11.8.5 [Limitations
upon Participant Rights Successors and Assigns Generally], the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.4 [LIBOR
Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available] and
5.8 [Increased Costs] to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 11.8.2 [Assignments by Lenders].
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 9.2.3 [Setoff] as though it were a Lender; provided such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender.
          11.8.5 Limitations upon Participant Rights Successors and Assigns
Generally. A Participant shall not be entitled to receive any greater payment
under Sections 5.8 [Increased

- 81 -



--------------------------------------------------------------------------------



 



Costs], 5.10 [Taxes] or 11.3 [ Expenses; Indemnity; Damage Waiver] than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.10 [Taxes] unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 5.10.5 [Status of Lenders]
as though it were a Lender.
          11.8.6 Certain Pledges; Successors and Assigns Generally. Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     11.9 Confidentiality.
          11.9.1 General. Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
          11.9.2 Sharing Information With Affiliates of the Lenders. Each Loan
Party acknowledges that from time to time financial advisory, investment banking
and other services may be offered or provided to the Borrower or one or more of
its Affiliates (in connection with this Agreement or otherwise) by any Lender or
by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information

- 82 -



--------------------------------------------------------------------------------



 



delivered to such Lender by such Loan Party and its Subsidiaries pursuant to
this Agreement to any such Subsidiary or Affiliate subject to the provisions of
Section 11.9.1 [General].
     11.10 Counterparts; Integration; Effectiveness.
          11.10.1 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.
     11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE
OF PROCESS; WAIVER OF JURY TRIAL.
          11.11.1 Governing Law. This Agreement shall be deemed to be a contract
under the Laws of the State of New York and shall, pursuant to New York General
Obligations Law 5-1401, for all purposes be governed by and construed and
enforced in accordance with the laws of the State of New York. Each standby
Letter of Credit issued under this Agreement shall be subject either to the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce (the “ICC”) at the
time of issuance (“UCP”) or the rules of the International Standby Practices
(ICC Publication Number 590) (“ISP98”), as determined by the Issuing Lender, and
each trade Letter of Credit shall be subject to UCP, and in each case to the
extent not inconsistent therewith, the Laws of the State of New York without
regard to is conflict of laws principles.
          11.11.2 SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR OHIO STATE COURT SITTING IN
CLEVELAND, OHIO, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH OHIO STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN

- 83 -



--------------------------------------------------------------------------------



 



ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          11.11.3 WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.
          11.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
          11.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.12 USA Patriot Act Notice. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Loan Parties that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.

- 84 -



--------------------------------------------------------------------------------



 



     11.13 Joinder of Loan Party. Any Subsidiary of the Borrower that is not a
CFC which is required to join this Agreement as a Borrower or Guarantor pursuant
to Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] or
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures] (and any
Subsidiary of the Borrower this is a Non-Material Subsidiary but with respect to
which the Borrower elects to have such Subsidiary become a Guarantor) shall
execute and deliver to the Administrative Agent (i) a Joinder Agreement in
substantially the form attached hereto as Exhibit 1.1(J) pursuant to which it
shall join as a Guarantor each of the documents to which the Guarantors are
parties; (ii) documents in the forms described in Section 7.1 [First Loans]
modified as appropriate to relate to such Subsidiary; and (iii) documents
necessary to grant the Administrative Agent a Lien on the Collateral and create
a security interest in favor of the Administrative Agent for the benefit of the
Lenders in all personal property held by such Subsidiary. In the case of a
Permitted Acquisition, the Loan Parties cause such Joinder Agreement and related
documents to be delivered to the Administrative Agent at the time of the closing
of such Permitted Acquisition. In the case of a newly formed Person required to
join this Agreement pursuant to Section 8.2.9, the Loan Parties shall deliver
such Joinder Agreement and related documents to the Administrative Agent within
five (5) Business Days after the date of the filing of such Subsidiary’s
articles of incorporation if the Subsidiary is a corporation, the date of the
filing of its certificate of limited partnership if it is a limited partnership
or the date of its organization if it is an entity other than a limited
partnership or corporation.
[SIGNATURE PAGES FOLLOW]

- 85 -



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

          Borrower:  OM GROUP, INC.
      By:   /s/ Kenneth Haber         Name:   Kenneth Haber        Title:  
Chief Financial Officer      Guarantor:   OMG AMERICAS, INC.
      By:   /s/ Kenneth Haber         Name:   Kenneth Haber        Title:   Vice
President      Guarantor:  OMG ELECTRONIC CHEMICALS, INC.
      By:   /s/ Kenneth Haber         Name:   Kenneth Haber        Title:   Vice
President      Guarantor:  COMPUGRAPHICS USA, INC.
      By:   /s/ Kenneth Haber         Name:   Kenneth Haber        Title:   Vice
President and Treasurer      Guarantor:   OM HOLDINGS, INC.
      By:   /s/ MichaelMangan         Name:   Michael Mangan        Title:  
Treasurer   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

          Guarantor:   OMG ENERGY HOLDINGS, INC.
      By:   /s/ Valerie Gentile Sachs         Name:   Valerie Gentile Sachs     
  Title:   Secretary      Guarantor:  EAGLEPICHER TECHNOLOGIES, LLC
      By:   /s/ Randy Moore         Name:   Randy Moore        Title:  
President and Chief Executive Officer      Guarantor:   EPEP HOLDING COMPANY,
LLC
               By:  EAGLEPICHER TECHNOLOGIES, LLC        its sole Member       
      By:   /s/ Randy Moore         Name:   Randy Moore        Title:  
President and Chief Executive Officer      Guarantor:   EAGLEPICHER MEDICAL
POWER, LLC
      By:   /s/ Randy Moore         Name:   Randy Moore        Title:  
President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

            PNC BANK, NATIONAL ASSOCIATION,
Individually and as Administrative Agent
      By:   /s/ Christian Brown         Name:   Christian Brown        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

            BANK OF AMERICA, N.A.
      By:   /s/ Matthew Buzzelli         Name:   Matthew Buzzelli       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

            WELLS FARGO BANK,
NATIONAL ASSOCIATION
      By:   /s/ Jason W. Sutton         Name:   Jason W. Sutton        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Robert S. Sheppard         Name:   Robert S. Sheppard       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

            RBS CITIZENS, NATIONAL ASSOCIATION
      By:   /s/ Patrick F. Dunphy         Name:   Patrick F. Dunphy       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

            THE HUNTINGTON NATIONAL BANK
      By:   /s/ Brian H. Gallaher         Name:   Brian H. Gallaher       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

            CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH
      By:   /s/ Doreen Barr         Name:   Doreen Barr        Title:  
Director              By:   /s/ Christopher Reo Day         Name:   Christopher
Reo Day        Title:   Associate   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

            FIRSTMERIT BANK, N.A.
      By:   /s/ Robert G. Morlan         Name:   Robert G. Morlan       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

            FIRST NIAGARA BANK
      By:   /s/ R.F. Balint         Name:   R.F. Balint        Title:   Vice
President     

 